ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_01_FR.txt.                                                                                                  347




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]

                                               table des matières

                                                                                          Paragraphes

                       I. Prolégomènes                                                          1-3
                      II. Le titulaire des droits violés et du droit à réparation              4-13

                     III. Le principe neminem laedere, ou la notion de réparation
                          dans l’esprit des « pères fondateurs » du droit des gens            14-21

                     IV. L’avènement de la responsabilité des États et la raison
                         d’être de l’obligation de réparation                                 22-31
                      V. Le tout indissoluble formé par la violation du droit
                         international et l’exécution de l’obligation de réparer
                         les dommages causés                                                  32-40
                     VI. La place centrale des victimes dans le domaine de la
                         protection des droits de l’homme et les conséquences
                         ­
                         qui en découlent en matière de réparation                            41-59
                         1. La place centrale des victimes                                    41-44
                         2. Les conséquences qui en découlent en matière de réparation        45-49
                         3. Les différentes formes de réparation                              50-59
                    VII. La contribution de la jurisprudence des juridictions
                         internationales garantes des droits de l’homme (CIADH
                         et CEDH)                                                             60-73
                         1. La pertinence de leur jurisprudence en matière de répara-
                            tion due aux victimes                                      60-64
                         2. La contribution de la Cour interaméricaine des droits de
                            l’homme65-70
                         3. La contribution de la Cour européenne des droits de l’homme71-73
                    VIII. Le principe neminem laedere et la réparation du préju-
                          dice moral causé à l’individu                                       74-80
                     IX. L’importance de réhabiliter les victimes                             81-85
                      X. Épilogue : conclusions                                              86-101

                                                         *

                                                                                                  27




6 CIJ1032.indb 51                                                                                       26/11/13 09:37

                              ahmadou sadio diallo (op. ind. cançado trindade)                  348

                                                  I. Prolégomènes

                         1. J’ai voté en faveur de l’adoption du présent arrêt en l’affaire
                      ­ hmadou Sadio Diallo (République de Guinée c. République démo­
                      A
                      cratique du Congo), dans lequel la Cour internationale de Justice (la
                     « Cour ») a prescrit des mesures de réparation pour les dommages
                     ­(constatés dans son précédent arrêt sur le fond du 30 novembre 2010)
                      que M. A. S. Diallo avait subis, en tant qu’individu, au regard du Pacte
                      international relatif aux droits civils et politiques (art. 13), de la Charte
                      africaine des droits de l’homme et des peuples (art. 12, par. 4), ainsi que
                      de la convention de Vienne sur les relations consulaires (non-respect du
                      droit à l’information sur l’assistance consulaire visé à l’alinéa b) du para-
                     graphe 1 de l’article 36). En déterminant dans le présent arrêt le montant
                     de la réparation finalement due à M. A. S. Diallo pour les dommages
                     qu’il avait subis (par. 57), la Cour a dûment tenu compte de l’expérience
                     accumulée par d’autres juridictions internationales modernes en matière
                     de réparation.
                         2. Je songe notamment ici aux juridictions internationales garantes
                     des droits de l’homme (en particulier aux Cours interaméricaine et
                     européenne des droits de l’homme), dont la jurisprudence revêt une
                     ­
                     importance spéciale, comme je tâcherai de le démontrer dans la présente
                     opinion individuelle. Bien que je rejoigne la majorité quant aux mesures
                     de réparation fixées dans le présent arrêt, il subsiste certains points
                     que la Cour n’a pas suffisamment développés dans son raisonnement
                     et que je me sens tenu d’approfondir ici, afin de mettre en lumière les
                     tenants et les aboutissants de l’affaire ainsi que les fondements de ma
                     position personnelle dans ce domaine. L’un des principaux points a trait
                     au statut de l’individu, qui, en tant que sujet du droit international
                     moderne, est titulaire du droit à réparation pour les dommages qu’il a
                     subis.
                         3. Les réflexions développées dans la présente opinion individuelle
                     touchent aussi d’autres aspects d’ordre conceptuel et épistémologique, qui
                     concernent : a) le titulaire des droits violés et du droit à réparation ; b) le
                     principe neminem laedere, ou la notion de réparation dans l’esprit des
                     « pères fondateurs » du droit des gens ; c) l’avènement de la responsabilité
                    des Etats et la raison d’être de l’obligation de réparation ; d) le tout
                    ­indissoluble formé par la violation du droit international et l’exécution
                     de l’obligation de réparer les dommages causés ; e) la place centrale
                     des victimes dans le domaine de la protection des droits de l’homme,
                     les conséquences qui en découlent en matière de réparation et les diffé-
                     rentes formes de celle-ci ; f) la contribution de la jurisprudence des juri-
                     dictions internationales garantes des droits de l’homme (en particulier
                     celle des Cours interaméricaine et européenne des droits de l’homme) ;
                     g) le principe neminem laedere et la réparation du préjudice moral causé
                     à l’individu ; et h) l’importance de réhabiliter les victimes. Le moment
                     sera enfin venu, en guise d’épilogue, d’exposer mes conclusions en la
                     matière.

                                                                                                 28




6 CIJ1032.indb 53                                                                                      26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                  349

                                           II. Le titulaire des droits violés
                                               et du droit à réparation

                       4. Dans l’arrêt qu’elle a rendu sur le fond de la présente espèce (le
                    30 novembre 2010), la Cour a constaté que les droits « individuels » de
                    M. Diallo avaient été violés (C.I.J. Recueil 2010 (II), p. 655, par. 34),
                    faisant référence aux droits prévus à l’article 13 du Pacte international
                    relatif aux droits civils et politiques, au paragraphe 4 de l’article 12 de la
                    Charte africaine des droits de l’homme et des peuples, ainsi qu’au droit
                    d’être informé des possibilités d’assistance consulaire en vertu de l’ali-
                    néa b) du paragraphe 1 de l’article 36 de la convention de Vienne sur les
                    relations consulaires 1. Ainsi, pour la toute première fois de son histoire,
                    la Cour a établi l’existence de violations des droits de l’homme, sur la
                    base de deux traités existant dans ce domaine ainsi que de la disposition
                    susvisée de la convention de Vienne de 1963.
                       5. Le titulaire des droits violés en l’espèce était un être humain,
                    M. A. S. Diallo, et non un Etat. C’est donc également M. A. S. Diallo, et
                    non un Etat, qui a droit à réparation. Il est à la fois le titulaire de ce droit
                    et le bénéficiaire des mesures de réparation prescrites par la Cour dans le
                    présent arrêt. Dans son arrêt antérieur (du 30 novembre 2010) sur le fond
                    de l’espèce, la Cour s’est référée à la réparation — sous la forme d’une
                    indemnisation — qui était « due à la Guinée à raison des dommages subis
                    par M. Diallo » (ibid., p. 691, par. 161). Elle s’est ensuite référée à l’in-
                    demnisation due à la Guinée par la RDC « à raison du dommage résul-
                    tant des détentions et de l’expulsion illicites de M. Diallo en 1995-1996, y
                    compris la perte de ses effets personnels qui en a[vait] découlé » (ibid.,
                    p. 691, par. 163).
                       6. Lors de la phase ultérieure consacrée à la réparation (procédure écrite
                    uniquement), la Guinée a fait état à plusieurs reprises, dans son mémoire
                    du 6 décembre 2011, des dommages 2, préjudices 3 ou conséquences préjudi-
                    ciables 4 subis par M. Diallo, ainsi que du traitement discriminatoire 5 et
                    arbitraire 6 qui lui avait été infligé. Elle a également accusé la RDC d’avoir
                    manqué à ses obligations en matière de droits de l’homme 7. Pour sa part,
                    dans son contre-mémoire du 21 février 2012, la RDC a reconnu les préju-
                    dices 8 ou dommages 9 subis par M. Diallo. Les deux Parties convenaient
                    donc qu’une réparation était due à la victime au titre des violations des
                    droits de l’homme qu’elle avait subies. Le titulaire des droits violés, et le
                    bénéficiaire de la réparation due, était l’individu lésé, M. A. S. Diallo.

                      1 Fond, arrêt, C.I.J. Recueil 2010 (II), points 2, 3 et 4 du dispositif.
                      2 Mémoire de la Guinée, par. 16 et 48 ; voir aussi par. 63.
                      3 Ibid., par. 35 et 47 ; voir aussi par. 62.
                      4 Ibid., par. 24.
                      5 Ibid., par. 43.
                      6 Ibid., par. 61.
                      7 Ibid., par. 21.
                      8 Contre-mémoire de la RDC, par. 2, 4 et 1.05.
                      9 Ibid., par. 1.05 et 1.44.



                                                                                                  29




6 CIJ1032.indb 55                                                                                      26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                 350

                       7. Dans ce contexte, la Guinée a invoqué dans son mémoire une affaire
                    examinée récemment par la commission interaméricaine des droits de
                    l’homme, qui concernait Haïti 10. La RDC a quant à elle renvoyé dans son
                    contre-mémoire à une série de décisions rendues par les Cours européenne et
                    interaméricaine des droits de l’homme, passant ces précédents en revue 11
                    pour en souligner l’importance aux fins de déterminer le montant des
                    « indemnités [à verser] pour réparer le dommage immatériel subi par des
                    personnes physiques » 12. La RDC a bien insisté sur la nécessité de suivre
                    la jurisprudence des Cours européenne et interaméricaine des droits de
                    l’homme, ces deux organes régionaux de défense des droits de l’homme
                    étant
                           « les plus anciens et les mieux développés dans le monde, [et ayant]
                           une pratique abondante en ce qui concerne la fixation des indemnités
                           pour réparer les dommages immatériels découlant des détentions illi-
                           cites et prolongées des personnes physiques par certains Etats. Au
                           regard de la jurisprudence de ces deux juridictions internationales,
                           l’Etat défendeur présentera à la Cour sa propre proposition sur le
                           montant de l’indemnité qu’il considère comme raisonnable et propor-
                           tionnée par rapport au dommage immatériel subi par M. Diallo. » 13
                         8. Dans son présent arrêt sur la réparation due en l’espèce, la Cour rap-
                    pelle la conclusion qu’elle avait formulée dans son arrêt antérieur sur le fond
                    de l’affaire (C.I.J. Recueil 2010 (II), p. 691, par. 163), à savoir que l’indem-
                    nité devait être chiffrée sur la base des dommages causés à M. A. S. Diallo
                    du fait de ses « détentions et de [son] expulsion illicites », dans les années
                    1995 et 1996, et de la « perte de ses effets personnels » qui en avait résulté
                    (arrêt, par. 11). Le raisonnement tout entier de la Cour est basé sur les
                    ­dommages subis par l’intéressé, tels qu’établis dans sa décision antérieure
                     sur le fond (du 30 novembre 2010). Dans le présent arrêt, la Cour
                     ­réaffirme que les dommages ont été causés à M. A. S. Diallo, la personne
                      victime (ibid., par. 57), et non à l’Etat dont il a la nationalité ou dont
                      il est originaire.
                         9. Le fait que le mécanisme de règlement des différends par la Cour soit,
                      comme le révèlent les textes constitutifs de celle-ci, de caractère inter­
                      étatique ne signifie pas qu’elle doive toujours, dans ses conclusions et dans
                      le raisonnement qui les sous-tend, s’en tenir à une perspective strictement
                      interétatique. Bien au contraire. La teneur des affaires peut varier considé-
                      rablement, et certaines de celles dont la Cour a eu à connaître au fil des
                      dernières décennies mettaient directement en jeu la situation de personnes
                      physiques. J’ai déjà eu l’occasion de le faire observer dans l’opinion indivi-
                      duelle que j’ai jointe au récent avis consultatif de la Cour sur le Jugement
                      no 2867 du Tribunal administratif de l’Organisation internationale du Travail

                      10 Mémoire de la Guinée, par. 30.
                      11 Contre-mémoire de la RDC, par. 1.07-1.43.
                      12 Ibid., par. 1.47 ; voir aussi par. 1.41.
                      13 Ibid., par. 1.07.



                                                                                                 30




6 CIJ1032.indb 57                                                                                      26/11/13 09:37

                              ahmadou sadio diallo (op. ind. cançado trindade)                 351

                    sur requête contre le Fonds international de développement agricole
                    (C.I.J. Recueil 2012 (I), p. 79-80, par. 78-79), et je le relève encore
                    aujourd’hui dans la présente opinion individuelle que je joins à l’arrêt
                    rendu sur la réparation en l’affaire Ahmadou Sadio Diallo.
                       10. Je citerai par exemple les affaires suivantes : Nottebohm (Liechtenstein
                    c. Guatemala) (double nationalité, 1955) ; Application de la convention de
                    1902 pour régler la tutelle des mineurs (Pays-Bas c. Suède) (1958) ; Procès
                    de prisonniers de guerre pakistanais (Pakistan c. Inde) (1973) ; Personnel
                    diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amé‑
                    rique c. Iran) (1980) ; Timor oriental (Portugal c. Australie) (1995) ; Appli‑
                    cation de la convention pour la prévention et la répression du crime de
                    génocide (Bosnie-Herzégovine c. Yougoslavie) (1996) ; Frontière terrestre et
                    maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria) (1996) ;
                    Activités armées sur le territoire du Congo (République démocratique du
                    Congo c. Ouganda) (2000). Voir également la série de trois affaires rela-
                    tives à l’assistance consulaire : Convention de Vienne sur les relations consu‑
                    laires (Paraguay c. Etats-Unis d’Amérique) (dite l’affaire « Breard », 1998) ;
                    LaGrand (Allemagne c. Etats-Unis d’Amérique) (2001) ; et Avena et autres
                    ressortissants mexicains (Mexique c. Etats-Unis d’Amérique) (2004). Voir
                    enfin Questions concernant l’obligation de poursuivre ou d’extrader (Bel‑
                    gique c. Sénégal) (ordonnance de 2009) ; Ahmadou Sadio Diallo (Répu‑
                    blique de Guinée c. République démocratique du Congo) (2010) ; Application
                    de la convention internationale sur l’élimination de toutes les formes de dis‑
                    crimination raciale (Géorgie c. Fédération de Russie) (2011) ; Temple de
                    Préah Vihéar (Cambodge c. Thaïlande) (ordonnance de 2011) ; Immunités
                    juridictionnelles de l’Etat (Allemagne c. Italie) (2010-2012).


                       11. Il est devenu évident que confiner les procédures de la Cour dans
                    une logique purement interétatique est insuffisant, voire artificiel, eu égard
                    à la nature même de certaines des affaires contentieuses portées devant
                    elle. Le même constat s’est imposé lorsque la Cour a exercé sa fonction
                    consultative, comme l’illustrent ses deux derniers avis, dont l’un portait
                    sur la Conformité au droit international de la déclaration unilatérale d’indé‑
                    pendance relative au Kosovo (2010) et l’autre sur le Jugement no 2867 du
                    Tribunal administratif de l’Organisation internationale du Travail sur
                    requête contre le Fonds international de développement agricole (2012). En
                    dépit des limites tenant à sa vocation interétatique, la Cour peut à tout le
                    moins se montrer prête à raisonner en tenant compte du développement
                    progressif du droit international, apportant ainsi sa pierre à l’édifice, sans
                    s’enfermer dans cette conception interétatique qui appartient au passé.
                       12. De fait, il ressort clairement des arrêts qu’elle a rendus dans la
                    ­présente affaire Ahmadou Sadio Diallo, d’abord sur le fond (en 2010) et
                     aujourd’hui sur la réparation, que, dans ses conclusions et dans son rai-
                    sonnement, la Cour est allée bien au-delà de la dimension strictement
                    interétatique, un carcan dont elle a eu raison de s’affranchir. La Cour n’a
                    parfois guère le choix, pour rester fidèle à sa fonction judiciaire, lorsque

                                                                                                31




6 CIJ1032.indb 59                                                                                     26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                            352

                    l’affaire met en jeu différents aspects de la situation d’un individu. Après
                    tout, lorsque le droit international est bafoué, les Etats ne sont pas les
                    seules victimes : les êtres humains en sont également victimes, puisque les
                    droits — et les obligations — qui sont les leurs émanent directement du
                    droit international lui-même. Les Etats ont perdu l’apanage de la person-
                    nalité juridique internationale depuis fort longtemps.
                       13. Les personnes physiques, au même titre que les Etats et les organisa-
                    tions internationales, sont des sujets de droit international. La violation de
                    leurs droits entraîne une obligation de réparation à leur endroit. Tel est
                    précisément le cas de M. A. S. Diallo. La présente affaire en témoigne avec
                    éloquence et montre les limites que le droit international moderne pose à la
                    volonté des Etats, qui ne peuvent disposer à leur gré des êtres humains, au
                    mépris des droits reconnus à ceux-ci dans le corpus juris du droit internatio-
                    nal des droits de l’homme. S’ils violent les droits ainsi conférés à l’individu,
                    ils doivent en assumer les conséquences, en particulier l’obligation de répa-
                    ration inéluctable qui leur incombe à l’égard des victimes individuelles.


                                          III. Le principe neminem laedere,
                                      ou la notion de réparation dans l’esprit
                                      des « pères fondateurs » du droit des gens

                       14. Profondément ancrée dans l’histoire, cette obligation de réparation
                    remonte aux origines du droit des gens : en fait, les « pères fondateurs » de
                    notre discipline l’avaient déjà à l’esprit, comme le révèlent leurs ouvrages
                    classiques qui ont résisté à l’épreuve du temps. La présente affaire Ahma‑
                    dou Sadio Diallo, qui est unique dans l’histoire de la Cour — comme je
                    l’ai déjà fait observer dans l’opinion individuelle que j’ai jointe à l’arrêt
                    précédent sur le fond (du 30 novembre 2010) —, semble inviter à en reve-
                    nir à la conception première de cette obligation de réparation. De fait,
                    dans sa célèbre Deuxième leçon sur les Indiens (1538-1539), Francisco de
                    Vitoria avançait déjà que « [l]es ennemis qui [avaient] commis une injus-
                    tice [étaient], en effet, tenus à toutes ces obligations [de réparation] » 14 ;
                    même en temps de conflit armé, il existe un devoir de restitution (en cas
                    de perte) et de réparation pour « tous les dommages » causés 15.
                       15. L’on touchait ici au domaine du jus gentium — le droit des gens, de
                    tous les peuples —, dans le cadre duquel le droit à réparation était reconnu 16.
                    Les règles de ce droit des gens en voie de formation devaient être « justes et

                        14 Op. cit. infra note 16, appendice B : Francisco de Vitoria, Second Relectio : On the

                    Indians [De Indis] [1538‑1539], Oxford/Londres, Clarendon Press/H. Milford, 1934 (rééd.),
                    p. LV.
                        15 Ibid. ; voir aussi Francisco de Vitoria, « Relección Segunda : De los Indios »

                    [1538‑1539], Obras de Francisco de Vitoria — Relecciones teológicas (dir. publ., T. Urdanoz),
                    Madrid, BAC, 1955, p. 827.
                        16 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

                    His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, 1934, p. 140, 150, 163
                    et 165.

                                                                                                              32




6 CIJ1032.indb 61                                                                                                   26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                353

                    adaptées à chacun » et les dommages causés par les actes illicites évalués, afin
                    d’apporter réparation à ceux qui en avaient pâti et de leur offrir une restitu-
                    tion en cas de perte 17. Selon la conception de Vitoria, la réparation devait
                    avoir lieu dans les différends entre Etats, entre groupes ou entre individus,
                    c’est-à-dire dans toutes les catégories de différends. Pour lui, la communauté
                    internationale des Etats (naissants) était « coextensive à l’humanité » ; la
                    réparation répondait à « un besoin international » 18.
                       16. Hugo Grotius, quant à lui, consacra un chapitre entier de son De
                    jure belli ac pacis (1625) à l’obligation de réparer les dommages causés
                    (livre II, chap. XVII) 19. De son point de vue, la « partie lésée » n’était pas
                    nécessairement un Etat ; il fit référence à divers types de dommages occa-
                    sionnés par des violations de « droits revenant à l’individu » ou de « pertes
                    causées par négligence », ces dommages ou pertes donnant lieu à une obli-
                    gation de réparation 20. Selon sa conception du jus gentium, du droit des
                    gens (naissant), Grotius s’attachait à ce qui était raisonnable, aux exi-
                    gences de la recta ratio, en tenant également compte des besoins com-
                    muns et, en définitive, de la société humaine universelle.
                       17. De même, Samuel Pufendorf, dans son Elementorum jurispruden‑
                    tiae universalis — Libri duo (1672), affirma que quiconque avait causé un
                    dommage par un acte illicite était tenu « d’y porter remède » et « de réta-
                    blir la situation autant qu’il avait contribué à la dégrader » 21. Suivant
                    cette conception du devoir de restitution, chacun était tenu de réparer le
                    dommage qu’il avait causé « afin de rétablir la situation antérieure dans sa
                    globalité », sur la base du droit naturel 22. Dans son ouvrage sur les devoirs
                    de l’homme et du citoyen selon le droit naturel (De officio hominis et civis
                    prout ipsi praescribuntur lege naturali, 1673), Pufendorf estima qu’une
                    personne victime d’une perte ou d’un dommage ne pouvait vivre en paix
                    avec celui qui en était l’auteur, à moins d’avoir obtenu réparation, d’où la
                    nécessité d’une restitution. Le droit naturel, caractérisé par sa dimension
                    sociale (sociabilis), condamnait la vengeance 23. De l’« équité naturelle »
                    découlait l’« obligation de restitution » pour toute perte ou tout dommage
                    causé par malveillance ou négligence 24.

                       17  Op. cit. supra note 16, p. 172 et 210‑211.
                       18  Ibid., p. 282‑283 ; voir aussi Association internationale Vitoria‑Suarez, Vitoria et
                    Suarez : contribution des théologiens au droit international moderne, Paris, Pedone, 1939,
                    p. 73‑74, et voir p. 169‑170.
                        19 H. Grotius, De jure belli ac pacis [1625], Liber secundus, caput XVII, La Haye,

                    M. Nijhoff, 1948, p. 79‑82.
                        20 Ibid., p. 79‑80, par. I et VIII‑IX ; voir aussi H. Grotius, Le droit de la guerre et de la

                    paix [1625], Paris, PUF, 2005 (rééd.), p. 415‑416 et 418, par. I et VIII‑IX.
                        21 S. Pufendorf, Elementorum jurisprudentiae universalis — Libri duo [1672], Oxford/

                    Londres, Clarendon Press/H. Milford, 1931 (rééd.), p. 264‑265.
                        22 Ibid., p. 266.
                        23 S. Pufendorf, On the Duty of Man and Citizen According to Natural Law [1673],

                    Cambridge University Press, 2003 (5e éd.), livre I, chap. 6, p. 56‑57 et 60.
                        24 Ibid., p. 58‑59 ; voir aussi S. Pufendorf, Os deveres do homem e do cidadão de acordo

                    com as leis do direito natural [1673], Rio de Janeiro, Liberty Fund/Topbooks, 2007 (rééd.),
                    livre I, chap. 6, p. 152‑153 et 156.

                                                                                                                 33




6 CIJ1032.indb 63                                                                                                       26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                 354

                        18. Christian Wolff indiqua pour sa part, dans son Jus gentium methodo
                     scientifica pertractatum (1764), que quiconque causait une perte ou un
                     tort « à un citoyen ou à un sujet d’un autre Etat » était « tenu d’y remé-
                    dier », ce qui valait également dans les relations entre nations, dans le
                    cadre desquelles « la perte causée d[evait] être réparée » 25. Tout fait illicite
                    international — ajouta-t-il — entraîne une obligation de réparation, ou
                    de restitution en cas de perte 26. Dans ses Principes du droit de la nature et
                    des gens (1758), Wolff inscrivit l’obligation de réparation dans le cadre de
                    la philosophie du droit naturel 27.
                        19. Aux ouvrages rédigés en la matière par Vitoria, Grotius, Pufendorf
                    et Wolff peuvent être ajoutés d’autres encore, comme les réflexions
                    ­d’Alberico Gentili (De jure belli, 1598) et de Francisco Suárez (De legibus
                     ac deo legislatore, 1612) sur le besoin d’un système juridique qui régle-
                    mente les relations des membres de la societas gentium universelle, ainsi
                    que l’approche adoptée par Cornelius van Bynkershoek (De foro legato‑
                    rum, 1721 ; Questiones juris publici — Libri duo, 1737), qui n’a cessé d’in-
                    sister sur la multiplicité des sujets du jus gentium (les nations, les peuples
                    et les personnes). D’une façon générale, ce souci de la condition humaine
                    était propre au droit naturel qui, avec la recta ratio, constituait la base sur
                    laquelle les relations humaines pouvaient être réglementées en tenant
                    dûment compte des droits de chacun 28. L’obligation de réparation répon-
                    dait à un besoin international, conformément à la recta ratio — que les
                    bénéficiaires fussent les Etats (alors en voie de formation), les peuples ou
                    les individus.
                        20. A la suite des ouvrages de Pufendorf et de Wolff (supra), les théo-
                    riciens du droit international s’engagèrent sur la voie réductionniste du
                    jus inter gentes en s’enfermant dans une conception interétatique bien plus
                    stricte. La juxtaposition des souverainetés absolues des Etats eut pour
                    effet d’exclure de cet ordre juridique les personnes physiques, en tant que
                    titulaires de droits, un statut dont les Etats avaient l’apanage au niveau
                    international ; les personnes devaient, pour leur protection, s’en remettre
                    totalement aux tractations discrétionnaires de leur Etat-nation. L’ordre
                    juridique international ainsi érigé — avec les excès que les tenants du
                    positivisme juridique tentèrent en vain de justifier — excluait précisément
                    le bénéficiaire ultime des normes juridiques : l’être humain.
                        25 C. Wolff, Jus gentium methodo scientifica pertractatum [1764], Oxford/Londres,

                    Clarendon Press/H. Milford, 1934 (rééd.), p. 162, par. 318‑319.
                        26 Ibid., p. 408 et 425, par. 789 et 821.
                        27 C. Wolff, Principes du droit de la nature et des gens [1758], vol. III, Caen,

                    Presses universitaires de Caen, 2011 (rééd.), livre IX, chap. VI, p. 293‑294 et 296, par. II,
                    IV et XIII.
                        28 La notion de rectitude (recta ratio) est à la base du droit des gens, en tant qu’elle

                    exprime l’esprit de justice qui imprègne la philosophie du droit naturel ; ce courant de
                    pensée du droit international a toujours fait grand cas de la réalisation de la justice, qui
                    constitue une « valeur supérieure ». P. Foriers, L’organisation de la paix chez Grotius et
                    l’école de droit naturel [1961], Paris, J. Vrin, 1987, p. 293, 333, 373 et 375 (réimpr. de l’étude
                    initialement publiée dans le Recueil de la Société Jean Bodin pour l’histoire comparative des
                    institutions, vol. 15, 2e partie, Bruxelles, Librairie encyclopédique, 1961).

                                                                                                                  34




6 CIJ1032.indb 65                                                                                                        26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                             355

                       21. Les enseignements dispensés par les « pères fondateurs » du droit
                    des gens ne sont toutefois jamais tombés dans l’oubli. Devant les graves
                    violations des droits de la personne qui se sont succédé (et dont certaines
                    ont été commises à grande échelle), l’humanité a pris conscience de la
                    nécessité de rendre à l’être humain la place centrale dont il avait été indû-
                    ment délogé par la vision exclusivement interétatique qui avait prévalu au
                    XIXe siècle. Une reconstruction centrée sur l’humain s’est amorcée à par-
                    tir du milieu du XXe siècle, fondée sur l’idée que l’être humain était titu-
                    laire de droits, qu’il fallait œuvrer collectivement pour assurer le respect
                    de ces droits, que les obligations de protection revêtaient un caractère
                    objectif et que les valeurs communes devaient primer. L’individu fut
                    à nouveau considéré comme le titulaire du droit à réparation pour les
                    dommages subis.


                                  IV. L’avènement de la responsabilité des États
                                 et la raison d’être de l’obligation de réparation

                       22. De fait, dès la fin du XIXe siècle, certains juristes eurent la clair-
                    voyance de se pencher sur la question de la réparation due pour les faits
                    internationalement illicites, même avant que s’ouvre l’ère des juridictions
                    internationales (contemporaines). Ils s’exprimèrent alors dans des cadres
                    théoriques distincts. L’un des premiers à le faire fut Dionisio Anzilotti.
                    Certes, ses vues sur le statut juridique des personnes physiques (qui, selon
                    lui, n’était reconnu qu’en droit positif interne) 29 devinrent vite complète-
                    ment inacceptables, même dans le contexte de la doctrine juridique nais-
                    sante de son époque, ce qui s’expliquait en grande partie par le fait que
                    des liens directs se tissaient progressivement entre l’individu et l’ordre
                    juridique international (la Cour de justice centraméricaine fit œuvre de
                    pionnière dans sa jurisprudence des années 1907-1917, avant d’être imitée
                    par la Cour permanente de Justice internationale (la « Cour permanente »)
                    dans son avis consultatif de 1928 sur la Compétence des tribunaux de
                    Dantzig), et que l’accès des personnes à la justice internationale était en
                    voie de reconnaissance 30.
                       23. Une autre préoccupation exprimée par Anzilotti semble, en
                    revanche, rester d’actualité plus d’un siècle plus tard : elle concerne
                    l’obligation de réparer les dommages résultant de violations du droit
                    international afin de préserver l’intégrité de l’ordre juridique inter­
                    national. En fait, dès 1902, dans sa Teoria generale della responsabilità
                    dello Stato nel diritto internazionale, Anzilotti estima, dans son exercice
                       29 D. Anzilotti, « La responsabilité internationale des Etats à raison des dommages

                    soufferts par des étrangers », op. cit. infra note 34, p. 5‑6 et 8.
                       30 A. A. Cançado Trindade, El acceso directo del individuo a los tribunales internacionales

                    de derechos humanos, Bilbao, Universidad de Deusto, 2001, p. 9‑104 ; A. A. Cançado Trin-
                    dade, El derecho de acceso a la justicia en su amplia dimensión, Santiago du Chili, CECOH/
                    Librotecnia, 2008, p. 61‑407 ; A. A. Cançado Trindade, The Access of Individuals to Inter‑
                    national Justice, Oxford University Press, 2011, p. 1‑236.

                                                                                                               35




6 CIJ1032.indb 67                                                                                                    26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                   356

                     de conceptualisation, qu’une violation du droit international (découlant d’un
                     fait anti-juridique, ou factum contra jus) était source de responsabilité 31,
                    d’où la nécessité de faire cesser cette violation (ses effets) et d’apporter
                    réparation pour le dommage causé 32. Anzilotti ajouta que « il neminem
                    laedere è norma giuridica fondamentale nei rapporti degli Stati come in
                    quelli degl’individui [le principe neminem laedere constitue une norme
                    juridique fondamentale dans les relations entre Etats aussi bien qu’entre
                    individus] » 33.
                        24. Quatre ans plus tard, Anzilotti souligna que tout « acte contraire
                    au droit international » engageait la responsabilité internationale de son
                    auteur 34. Pour lui, un « acte illicite international » était un acte « en
                     opposition avec le droit objectif international » ; ainsi, « le caractère
                     ­
                    illicite d’un acte dériv[ait] toujours de son opposition avec le droit
                    ­
                    ­objectif » 35. Le dommage était toujours compris implicitement dans le
                    « caractère anti-juridique de l’acte » 36. Il ajouta, non sans perspicacité,
                    que
                          « tout acte accompli par un sujet contrairement à la règle [de droit]
                          entraîne en conséquence l’obligation de rétablir, sous une forme
                          quelconque, l’ordre juridique troublé par lui.
                             La violation de l’ordre juridique international commise par un
                          Etat soumis à cet ordre donne ainsi naissance à un devoir de répara-
                          tion, qui consiste en général dans le rétablissement de l’ordre juri-
                          dique troublé. » 37
                       25. Dans les années qui suivirent, il devint généralement accepté que
                    l’obligation de réparation relevait du droit international général ou cou-
                    tumier. Un autre théoricien du droit international, Hans Kelsen, s’évertua
                    en vain à le contester. En 1932, lorsqu’il examina la question de la répa-
                    ration, il inscrivit toute sa théorie dans le carcan de la dimension stricte‑
                    ment interétatique. Il était l’un des rares (déjà à l’époque) à soutenir que
                    l’obligation de réparation (dont l’exécution évitait selon lui le recours à la
                    force ou aux mesures de représailles) était nécessairement tributaire de
                    l’accord préalable des Etats concernés 38. Kelsen ne tenait aucun compte
                    de la reconnaissance générale, déjà perceptible chez ses contemporains,
                    du fait que l’obligation de réparation relevait du droit international

                        31 D. Anzilotti, Teoria generale della responsabilità dello Stato nel diritto internazionale,

                    1re partie, Florence, F. Lumachi Libr.-Ed., 1902, p. 75, 78 et 102‑103.
                        32 Ibid., p. 95‑97 et 100‑101.
                        33 Ibid., p. 99.
                        34 Il utilisa indifféremment les termes « acte » et « fait de l’Etat » ; voir D. Anzilotti, « La

                    responsabilité internationale des Etats à raison des dommages soufferts par des étrangers »,
                    Revue générale de droit international public, tome 13 (1906), p. 292 et 296.
                        35 Ibid., p. 14.
                        36 Ibid., p. 13.
                        37 Ibid.
                        38 H. Kelsen, « Unrecht und Unrechtsfolge im Völkerrecht », Zeitschrift für öffentliches

                    recht, vol. 12 (1932), p. 481‑608.

                                                                                                                    36




6 CIJ1032.indb 69                                                                                                          26/11/13 09:37

                                 ahmadou sadio diallo (op. ind. cançado trindade)                         357

                     g­ énéral ou coutumier, et qu’elle ne pouvait être entièrement soumise à la
                      volonté des Etats tout court. L’opinio juris communis primait déjà la
                      volonté individuelle de tel ou tel Etat.
                         26. Toutefois, comme celle d’Anzilotti, la théorie de Kelsen traduit une
                      préoccupation qui semble avoir subsisté jusqu’à ce jour, restant ainsi
                      d’actualité : la réparation ne saurait « effacer » la violation du droit inter-
                    national déjà commise, mais elle peut permettre d’éviter que l’acte illicite
                    n’entraîne des conséquences négatives (qui peuvent par exemple prendre
                    la forme d’un recours à la force ou à des représailles par l’Etat victime).
                    Comme Kelsen l’a lui-même déclaré en examinant la question de la
                    ­réparation,
                               « Ihr Sinn liegt nicht darin, dass durch sie — wie ihr Name sagt —
                            ein begangenes Unrecht wieder « gut » gemacht wird, denn dies ist
                            unmöglich. Der einmal gesetzte Unrechtstatbestand kann nicht aus
                            der Welt geschafft werden. Sondern ihr Sinn liegt darin, dass durch
                            sie kraft Rechtens der Eintritt der Unrechtsfolge ausgeschaltet wird. »
                            [L’importance de la réparation ne tient pas à ce qu’elle permettrait de
                            réparer — comme son nom l’indique — un acte illicite qui a déjà été
                            commis, ce qui est impossible. Le comportement fautif ne peut être
                            effacé purement et simplement. Si la réparation est importante, c’est
                            parce que, grâce à elle, l’acte illicite ne peut plus, par principe, pro-
                            duire de conséquences.] 39
                       27. La réparation, dans l’esprit de Kelsen, était donc non seulement
                    un facteur de justice, mais aussi un facteur de paix (un sujet sur lequel
                    il revint des années plus tard, vers la fin de la seconde guerre mon-
                    diale 40). En outre, Kelsen admit que la réparation (des dommages maté-
                    riels ou immatériels) pouvait prendre différentes formes 41. S’agissant de
                    l’obligation de réparation, le célèbre dictum formulé par la Cour per­
                    manente dans l’affaire relative à l’Usine de Chorzów (arrêt du 26 juillet
                    1927) n’échappa pas à son attention 42. Sans renoncer à sa conception
                    interétatique, il reconnut dans les cours qu’il donna à l’Académie de
                    La Haye en 1953, au sujet de l’obligation de réparation, qu’« un tribu­
                    nal international d[evait] se borner à constater la violation d’une
                    obligation internationale et à ordonner la réparation du dommage
                    ­
                    causé » 43.
                       28. En dépit des contraintes liées à la conception interétatique tradi-
                    tionnelle, la raison d’être de la réparation fit l’objet d’une attention crois-

                       39 Op. cit. supra note 38, p. 560.
                       40 Voir H. Kelsen, Peace through Law, Chapel Hill, University of North Caro-
                    lina Press, 1944, p. 71‑124 ; voir aussi H. Kelsen, A paz pelo direito [1944], São Paulo,
                    Ed. Martins Fontes, 2011 (rééd.), p. 65‑114.
                       41 Voir op. cit. supra note 38, p. 555‑560.
                       42 Voir ibid., p. 550.
                       43 H. Kelsen, « Théorie du droit international public », Recueil des cours de l’Académie

                    de droit international de La Haye, vol. 84 (1953), p. 96, et voir p. 30.

                                                                                                            37




6 CIJ1032.indb 71                                                                                                 26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                             358

                    sante, et ses contours conceptuels se dessinèrent progressivement. La
                    Cour permanente y contribua beaucoup en reconnaissant, dans l’affaire
                    relative à l’Usine de Chorzów dont j’ai fait mention plus haut, que l’obli-
                    gation de réparation constituait un principe de droit international et le
                    « pendant indispensable » de l’acte illicite, dont elle visait à effacer toutes
                    les conséquences (d’où la notion de réparation intégrale). De fait, les par-
                    tisans de l’obligation de réparation étaient issus de différents courants de
                    pensée.
                       29. Il y avait ceux qui, à l’aube du XXe siècle, estimaient que cette obli-
                    gation découlait des prémisses mêmes du droit naturel. Ainsi, en 1922,
                    Paul Fauchille fit observer avec lucidité que, en matière de réparation, les
                    règles gouvernant la responsabilité internationale des Etats
                         « se résum[ai]ent dans l’idée de droit naturel que tout fait qui cause à
                         autrui un dommage oblige celui par la faute duquel il est arrivé à le
                         réparer. Cette idée est appliquée en droit privé dans les rapports des
                         individus ; il n’y a pas de motifs pour ne pas l’appliquer aussi dans les
                         relations que des collectivités ont entre elles-mêmes ou avec des indi-
                         vidus. » 44
                    Selon les circonstances de l’affaire, l’obligation de réparation doit donc
                    être exécutée au profit de toute victime, qu’il s’agisse d’un Etat ou d’une
                    personne physique. Parallèlement à cette vision jusnaturaliste des choses,
                    il y avait également ceux qui tendaient à ancrer cette obligation dans tous
                    les systèmes de droit (positif), estimant que ceux-ci ne pouvaient tout sim-
                    plement exister sans elle 45.
                       30. En tout état de cause, l’attention commença à se porter sur la situa-
                    tion de la victime, en tant que bénéficiaire de la réparation, et, si certains
                    traités prévoyaient une réparation, c’était — contrairement aux supposi-
                    tions de Kelsen — parce qu’ils consacraient un principe de droit interna-
                    tional coutumier préexistant et déjà bien établi en ce sens 46. Ce principe,
                    qui se retrouve dans tous les systèmes juridiques internes, reposait sur
                    l’« idée philosophique » qui « tradui[sait] le précepte du droit naturel
                    « neminem laedere » » 47. Quoi qu’il en soit, la réparation était déjà large-
                    ment reconnue en tant que postulat du droit international coutumier, à
                    savoir que tout fautif devait une « prestation » à sa victime pour remédier
                    au préjudice causé, la victime ayant en retour le droit de la réclamer 48. Au
                    milieu du XXe siècle, il était possible de dire, comme Hildebrando Accioly,

                       44 P. Fauchille, Traité de droit international public, vol. I, 1re partie, Paris, Libr.

                    A. Rousseau Ed., 1922, p. 515.
                       45 Voir par exemple L. Reitzer, La réparation comme conséquence de l’acte illicite en

                    droit international, Paris, Libr. Rec. Sirey, 1938, p. 30.
                       46 J. Personnaz, La réparation du préjudice en droit international public, Paris,

                    Libr. Rec. Sirey, 1939, p. 53 et 60.
                       47 Ibid., p. 59.
                       48 L. Reitzer, La réparation comme conséquence de l’acte illicite…, op. cit. supra note 45,

                    p. 19, 23, 25, 48 et 213.

                                                                                                               38




6 CIJ1032.indb 73                                                                                                    26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                 359

                     que « [l]e principe général du devoir de réparation des dommages [était]
                     partout accepté dans l’ordre international » 49.
                       31. Pourtant, le développement progressif de la notion de réparation
                    pour les préjudices résultant de faits internationalement illicites n’en était
                    qu’à ses prémices. La question continua d’être étudiée — notamment,
                    à l’époque des Nations Unies, par la Commission du droit international
                    dans ses travaux (surtout pendant la période 1956-2001) —, le plus
                    ­souvent sous l’angle des relations entre Etats. Face à l’expansion progres-
                    sive de la personnalité (et de la capacité) juridique internationale, qui
                    entraîna inéluctablement celle de la ­responsabilité internationale, il se
                    révéla nécessaire d’envisager la répa­ration des dommages dans d’autres
                    contextes et de sortir du cadre strictement interétatique du règlement des
                    différends, qui avait atteint ses limites sur le plan conceptuel.


                                  V. Le tout indissoluble formé par la violation
                                       du droit international et l’exécution
                                  de l’obligation de réparer les dommages causés

                       32. Le domaine de la responsabilité internationale occupe une place
                    centrale en droit international, puisque le système juridique international
                    tout entier repose sur la notion de responsabilité. Pendant automatique et
                    indispensable de tout acte illicite international, l’obligation de réparation
                    intégrale vise à mettre fin à l’ensemble des conséquences d’un tel acte et à
                    assurer le respect de l’ordre juridique international 50. Dans le domaine de
                    la responsabilité internationale, l’obligation de réparation est liée à la qua-
                    lité de sujet de droit international, c’est-à-dire qu’elle découle du fait d’être
                    titulaire de droits et d’obligations en droit des gens 51. L’avènement du
                    droit international des droits de l’homme et du droit international pénal
                    moderne a eu pour effet d’éclaircir la situation en la matière : il ne fait
                    aujourd’hui plus aucun doute que les personnes physiques — et non plus
                    uniquement les Etats — sont elles aussi titulaires de droits et d’obligations
                    qui émanent directement du droit international (le droit des gens) 52.
                       33. La conception de la réparation ne pouvait qu’évoluer, et considéra-
                    blement, avec l’avènement du droit international des droits de l’homme, qui
                    est naturellement axé sur les victimes. Exécuter l’obligation de réparation
                    n’était pas seulement impératif pour éviter que des sanctions ou des mesures
                    de représailles ne soient prises au niveau interétatique (ainsi qu’avancé par
                    Kelsen, supra). Par-delà cet avantage, il était également impératif, sur le plan

                       49 H. Accioly, « Principes généraux de la responsabilité internationale d’après la

                    doctrine et la jurisprudence », Recueil des cours de l’Académie de droit international de
                    La Haye, vol. 96 (1959), p. 415.
                       50 C. Cepelka, Les conséquences juridiques du délit en droit international contemporain,

                    Prague, Universita Karlova, 1965, p. 15, 17‑18, 21‑22, 60-61 et 79.
                       51 Ibid., p. 15 et 53.
                       52 A. A. Cançado Trindade, Evolution du droit international au droit des gens — L’accès

                    des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone, 2008, p. 1‑187.

                                                                                                                  39




6 CIJ1032.indb 75                                                                                                        26/11/13 09:37

                                 ahmadou sadio diallo (op. ind. cançado trindade)                             360

                    de l’épistémologie juridique, de faire en sorte que justice soit rendue. La vio-
                    lation initiale du droit international (quel qu’en soit l’auteur) fut progressi-
                    vement considérée comme formant un tout indissoluble avec l’exécution du
                    devoir de réparation (quel qu’en soit le bénéficiaire).
                       34. Tel est le cas dans toutes les affaires, quelles que soient les circons-
                    tances, cet impératif touchant selon moi aux fondements mêmes du droit
                    international. La Cour de La Haye le reconnut très vite (tant sous sa forme
                    actuelle qu’à l’époque de sa devancière). Ainsi, dès les années 1927-1928,
                    dans l’affaire (susmentionnée) relative à l’Usine de Chorzów, la Cour per-
                    manente invoqua un précepte du droit international coutumier reflétant
                    un principe fondamental du droit international, à savoir que « la violation
                    d’un engagement entraîne l’obligation de réparer dans une forme adé-
                    quate. La réparation est donc l’indispensable pendant d’un manquement à
                    l’application d’une convention. » 53 La Cour permanente ajouta que la
                    réparation « d[evait], autant que possible, effacer toutes les conséquences
                    de l’acte illicite et rétablir l’état qui aurait vraisemblablement existé si ledit
                    acte n’avait pas été commis » 54. En outre, comme je l’ai rappelé dans une
                    récente opinion dissidente (jointe à l’arrêt de la Cour du 3 février 2012),
                              « Dans la présente affaire concernant les Immunités juridictionnelles
                            de l’Etat … [l]’obligation de l’Etat de réparer en découle nécessaire-
                           ment, en tant que « complément indispensable » de ces violations
                            graves. Comme l’indique en outre la jurisprudence constante de la
                            CPJI, déjà entre les deux guerres, cette obligation est régie par le
                            droit international dans tous ses aspects (par exemple quant à sa por-
                           tée, ses formes et ses bénéficiaires) ; son exécution ne saurait être
                           ­soumise à modification ou à suspension par l’Etat défendeur en invo-
                            quant les dispositions, interprétations ou difficultés touchant son
                            droit interne (Compétence des tribunaux de Dantzig, avis consultatif,
                            1928, C.P.J.I. série B no 15, p. 26‑27 ; « Communautés » gréco-­bulgares,
                            avis consultatif, 1930, C.P.J.I. série B no 17, p. 32 et 35 ; Zones
                           franches de la Haute-Savoie et du Pays de Gex, arrêt, 1932, C.P.J.I.
                           série A/B no 46, p. 167 ; Traitement des nationaux polonais et des
                           autres personnes d’origine ou de langue polonaise dans le territoire de
                           Dantzig, avis consultatif, 1932, C.P.J.I. série A/B no 44, p. 24). »
                           (Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce
                           (intervenant)), arrêt, C.I.J. Recueil 2012 (I), p. 265, par. 241.)
                       35. La violation du droit international et l’obligation de réparation qui
                    en découle sont deux faces d’une même médaille : elles forment un tout
                    indissoluble, et l’invocation inconsidérée de la souveraineté ou de l’immu-
                    nité de l’Etat n’y peut rien changer. Tel est le point de vue que j’ai exprimé
                    dans mon opinion dissidente en l’affaire relative aux Immunités juridic‑
                    tionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant))(arrêt,

                      53   Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 21.
                      54   Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 29 et p. 47‑48.


                                                                                                                40




6 CIJ1032.indb 77                                                                                                    26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                361

                    C.I.J. Recueil 2012 (I)), et que je défends à nouveau en l’espèce : l’Etat
                    responsable doit réparation aux victimes individuelles, comme le montrent
                    selon moi ces deux affaires. Le droit de l’individu à réparation est bien
                    établi en droit international des droits de l’homme — il suffit de lire
                    l’abondante jurisprudence développée en la matière par les Cours intera-
                    méricaine et européenne des droits de l’homme.
                       36. Les juridictions internationales modernes ne peuvent ignorer plus
                    longtemps les avancées si importantes de ces dernières années. Pour réité-
                    rer la mise en garde que j’estimais nécessaire de formuler dans mon opi-
                    nion dissidente précitée en l’affaire relative aux Immunités juridictionnelles
                    de l’Etat, il serait insensé de s’obstiner à prétendre que le régime de répa-
                    ration applicable aux violations des droits de l’homme s’épuise au niveau
                    interétatique, « au détriment des personnes » concernées. Ce sont, après
                    tout, les individus victimes de ces violations qui sont les « titulaires du
                    droit à réparation », et
                          « [i]nterpréter le régime des réparations comme relevant exclusivement
                          du domaine interétatique traduirait en outre une conception totale-
                          ment erronée de la situation de l’individu dans l’ordre juridique inter-
                          national. Selon ma propre conception, « la personne humaine s’est
                          émancipée de son propre Etat, avec la reconnaissance de ses droits, qui
                          sont antérieurs et supérieurs à ce dernier ». » 55 (C.I.J. Recueil 2012 (I),
                          p. 269, par. 252.)
                    Partant, lorsque des violations de droits de l’homme sont en jeu, le régime
                    de réparation ne saurait s’épuiser au niveau interétatique, laissant en
                    définitive la personne victime privée de toute forme de réparation, com-
                    plètement à la merci de l’Etat fautif.
                       37. Le droit d’accès à la justice au sens large comprend non seulement
                    le droit d’avoir accès à une juridiction compétente (au niveau national ou
                    international), mais aussi le droit à un recours effectif et aux garanties
                    d’une procédure régulière, qui doit pouvoir être exercé afin que toute
                    cause puisse être entendue et jugée de manière équitable. Il comprend en
                    outre la réparation due aux victimes (le cas échéant), pour respecter ou
                    exécuter pleinement et scrupuleusement les décisions rendues. Dûment
                    conceptualisé, le droit d’accès à la justice fait partie de la protection inter-
                    nationale elle-même.
                       38. Dans le présent domaine de la réparation, comme dans d’autres, le
                    droit international contemporain, ou jus gentium des temps modernes,
                    s’est enfin libéré des chaînes de l’immobilisme. Les droits de l’homme
                    constituent un pilier fondamental de l’ordre juridique international, et il
                    est rassurant de constater que la raison d’humanité l’emporte aujourd’hui
                    sur la raison d’Etat. Les Etats sont conscients d’être désormais comp-

                       55 A. A. Cançado Trindade, The Access of Individuals to International Justice, op. cit.

                    supra note 30, p. 209 ; A. A. Cançado Trindade, Evolution du droit international au droit des
                    gens — L’accès des particuliers à la justice internationale : le regard d’un juge, op. cit. supra
                    note 52, p. 29 et 146.

                                                                                                                 41




6 CIJ1032.indb 79                                                                                                       26/11/13 09:37

                              ahmadou sadio diallo (op. ind. cançado trindade)                 362

                    tables du traitement qu’ils dispensent aux êtres humains placés sous leur
                    juridiction. La présente affaire Ahmadou Sadio Diallo, que la Cour a tran-
                    chée sur la base de traités relatifs aux droits de l’homme, témoigne de
                    cette évolution rassurante.
                       39. Dans cette optique humanisée, la reparatio (du verbe latin reparare,
                    « rétablir ») met un terme à tous les effets des violations du droit interna-
                    tional (des droits de l’homme) qui sont en cause, et elle donne satisfaction
                    (une forme de réparation) aux victimes ; grâce à elle, le droit rétablit
                    l’ordre juridique mis à mal par ces violations — un ordre juridique qui
                    repose sur le plein respect des droits inhérents à la personne humaine. La
                    réparation intégrale n’« efface » pas les violations des droits de l’homme
                    qui ont été perpétrées, mais elle permet tout au moins, en en faisant cesser
                    les effets, d’éviter l’aggravation du tort déjà causé tout en assurant le réta-
                    blissement tant de l’ordre juridique que des victimes dans leur situation
                    antérieure.
                       40. Force est de constater qu’il est devenu courant dans les cercles juri-
                    diques, où s’expriment les conceptions généralement admises par les pro-
                    fessionnels du droit, d’entendre que l’obligation de réparation, perçue
                    comme une « obligation secondaire », vient après la violation du droit
                    international. Ce n’est pas ainsi que je conçois les choses ; une pensée
                    unique traduit en fait un manque de réflexion. De mon point de vue, la
                    violation et la réparation vont de pair, formant un tout indissoluble :
                    celle-ci est la conséquence ou le pendant indispensable de celle-là. L’obli-
                    gation de réparation est fondamentale, ce qui devient plus flagrant encore
                    dès lors que l’on se place dans une optique centrée sur les victimes, optique
                    qui est la mienne. Le tout indissoluble que forme le couple violation/­
                    réparation résiste aux coups de bélier de l’Etat invoquant à mauvais
                    escient sa souveraineté ou ses immunités pour se soustraire à la consé-
                    quence inévitable de violations internationales engageant sa responsabi-
                    lité : la réparation des dommages causés aux victimes.


                                     VI. La place centrale des victimes
                           dans le domaine de la protection des droits de l’homme
                       et les conséquences qui en découlent en matière de réparation

                                          1. La place centrale des victimes
                       41. Le droit international lui-même, en reconnaissant les droits inhérents
                    à la personne humaine, a sonné le glas du dogme positiviste archaïque qui
                    tendait à réduire de manière autoritaire ces droits à ceux que l’Etat voulait
                    bien « accorder » ou « concéder ». Au contraire, la reconnaissance de l’indi-
                    vidu en tant que sujet de droit, tant sur le plan interne qu’à l’échelle inter-
                    nationale, confère enfin une dimension morale aux normes des deux ordres
                    juridiques. Elle confirme également que tous les Etats — pour éviter de
                    nouvelles violations des droits de l’homme — doivent rendre compte de la
                    manière dont ils traitent les êtres humains placés sous leur juridiction et

                                                                                                42




6 CIJ1032.indb 81                                                                                     26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                             363

                    leur apporter réparation pour les dommages qui leur sont causés. Il s’agit là
                    de droits inhérents à la personne humaine qui sont antérieurs et supérieurs
                    à l’Etat, et qui ne se limitent pas à ceux que ce dernier veut bien « accorder »
                    ou « concéder » à ses ressortissants, à son entière discrétion.
                       42. Les titulaires des droits et les bénéficiaires de la réparation (supra)
                    sont, en vertu des traités relatifs aux droits de l’homme, les personnes phy-
                    siques. Leur place centrale dans le domaine de la protection est bien éta-
                    blie. Elle répond à un véritable besoin de la communauté internationale
                    elle-même, qui aspire aujourd’hui à suivre les valeurs universelles d’intérêt
                    supérieur. Ce besoin avait été perçu de manière intuitive et proclamé, il y
                    a quelques décennies, dans la première moitié du XXe siècle, par une géné-
                    ration de juristes précurseurs (André N. Mandelstam 56, Georges Scelle 57
                    et Charles de Visscher 58). De nos jours, la reconnaissance croissante, dans
                    l’ordre juridique international, de l’importance d’offrir réparation aux vic-
                    times de violations des droits de l’homme est un signe de maturité, même
                    s’il reste fort à faire pour répercuter dans d’autres domaines la contribu-
                    tion du droit international des droits de l’homme. Ainsi, le processus his-
                    torique d’humanisation du droit international, intuitivement décelé et
                    défendu, voici plusieurs dizaines d’années, par une autre génération de
                    juristes formés à l’école humaniste (comme M. Bourquin, A. Favre,
                    S. Sucharitkul et S. Glaser) 59, continuera de suivre son cours 60.
                       43. En fait, nul ne peut décemment contester aujourd’hui que les per-
                    sonnes sont titulaires de droits et d’obligations qui émanent directement
                    du droit international, et que les Etats qui violent leurs droits sont tenus
                    de leur offrir réparation. Ces dernières dizaines d’années, la communauté
                    internationale elle-même a reconnu la nécessité de protéger les droits des
                    êtres humains qui la composent (et qui vivent groupés dans différentes
                    formes d’organisations sociopolitiques, dont l’Etat), en prêtant une atten-

                       56 A. N. Mandelstam, Les droits internationaux de l’homme, Paris, Editions internatio-

                    nales, 1931, p. 95‑96, 103 et 138.
                       57 G. Scelle, Précis de droit des gens — Principes et systématique, 1re partie, Paris,

                    Libr. Rec. Sirey, 1932 (réimpr. CNRS, 1984), p. 48.
                       58 Ch. de Visscher, « Rapport sur « Les droits fondamentaux de l’homme, base d’une

                    restauration du droit international » », Annuaire de l’Institut de droit international, 1947,
                    p. 3 et 9.
                       59 Voir M. Bourquin, « L’humanisation du droit des gens », La technique et les principes

                    du droit public — Etudes en l’honneur de Georges Scelle, vol. I, Paris, LGDJ, 1950, p. 24‑38 ;
                    A. Favre, « Les principes généraux du droit, fonds commun du droit des gens », Recueil
                    d’études de droit international en hommage à Paul Guggenheim, Genève, IUHEI, 1968,
                    p. 369‑390 ; S. Sucharitkul, « L’humanité en tant qu’élément contribuant au développe-
                    ment progressif du droit international contemporain », L’avenir du droit international dans
                    un monde multiculturel (dir. publ., R.‑J. Dupuy), colloque de La Haye de 1983, La Haye,
                    Nijhoff/Académie de droit international de La Haye/UNU, 1984, p. 418‑427 ; S. Glaser,
                    « La protection internationale des valeurs humaines », Revue générale de droit international
                    public, tome 60 (1957), p. 211‑241.
                       60 Voir A. A. Cançado Trindade, « International Law for Humankind : Towards a New

                    Jus Gentium — General Course on Public International Law, Part II », Recueil des cours de
                    l’Académie de droit international de La Haye, vol. 317 (2005), p. 19‑27 et 269‑282.

                                                                                                               43




6 CIJ1032.indb 83                                                                                                    26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                         364

                    tion toute particulière à ceux qui, individuellement ou collectivement, se
                    trouvent dans un réel état de vulnérabilité.
                       44. Même si, dans certains cas, la capacité juridique internationale de
                    personnes peut varier selon leur situation juridique ou existentielle
                    (enfants, personnes âgées ou apatrides, par exemple), ces contingences
                    n’enlèvent rien à l’essence ni à la cohésion fondamentale de la personna-
                    lité juridique des intéressés. Ces personnes restent titulaires de droits éma-
                    nant du jus gentium, et leur personnalité juridique internationale, inaltérée,
                    est l’expression concrète de leur dignité inhérente 61. Elles ne peuvent être
                    maltraitées par des dépositaires de l’autorité publique de l’Etat et, lors-
                    qu’elles le sont, elles ont droit à réparation. La personnalité juridique
                    internationale de la personne humaine et la protection du droit demeurent
                    intactes, quelle que soit la situation juridique ou existentielle de l’indi-
                    vidu, et cette personnalité pose certaines limites au pouvoir de l’Etat.

                           2. Les conséquences qui en découlent en matière de réparation
                       45. Les implications de cette subjectivité internationale des individus
                    en matière de réparation allaient remettre en cause les postulats sur les-
                    quels reposait la doctrine traditionnelle de la responsabilité étatique et,
                    tout particulièrement, la perspective interétatique peu satisfaisante et arti-
                    ficielle dans laquelle elle se plaçait. Ainsi, vers la fin du siècle dernier, au
                    milieu des années 1980, le juriste cubain F. V. García-Amador critiqua la
                    perspective traditionnelle de la responsabilité internationale (inspirée
                    de E. de Vattel) qui faisait de celle-ci une « relation juridique strictement
                    « interétatique » ». Cette approche traditionnelle n’était selon lui pas
                    appropriée pour traiter les demandes de réparation de dommages causés
                    à des individus, tels que les cas de détention illicite suivie d’une expulsion
                    arbitraire 62. Les dommages — ajoutait-il — sont causés à l’individu lui-
                    même (et non à l’Etat dont il est ressortissant), individu qui est soumis à
                    « l’humiliation inutile » de l’expulsion 63.
                       46. En somme, le dommage est causé à la personne humaine et non à
                    l’Etat, et c’est ce dommage — causé à l’individu concerné — qui fournit
                    « la mesure » aux fins de déterminer le montant de la réparation due 64. Il
                    est absurde d’aborder cette question d’un strict point de vue « inter­
                    étatique ». A cet égard, García-Amador a très justement fait observer ce
                    qui suit : « Le caractère artificiel et, partant, incohérent et contradictoire,
                    de la doctrine traditionnelle devient clairement évident lorsqu’on se penche
                    sur le critère généralement appliqué pour mesurer la réparation. » 65

                       61 CIADH, Condition juridique et droits humains de l’enfant, avis consultatif OC-17/02

                    du 28 août 2002, opinion individuelle de M. le juge Cançado Trindade, par. 32-34.
                      62 F. V. García‑Amador, The Changing Law of International Claims, vol. II, New York/

                    Londres, Oceana Publications, 1984, p. 560 et 584‑586.
                      63 Ibid., p. 563‑564.
                      64 Ibid., p. 562.
                      65 Ibid.



                                                                                                          44




6 CIJ1032.indb 85                                                                                               26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                            365

                       47. La Commission du droit international de l’ONU (« CDI ») a elle-
                    même, dans son rapport de 2001 consacré à ses travaux sur la responsa-
                    bilité internationale des Etats, jugé opportun de rappeler, à propos de
                    l’obligation « de réparer intégralement le préjudice causé par le fait inter-
                    nationalement illicite », la possibilité
                         « qu’un fait internationalement illicite puisse entraîner des conséquences
                         juridiques dans les relations entre l’Etat responsable de ce fait et des
                         personnes ou des entités autres que des Etats. C’est ce qui découle de
                         l’article premier, qui vise toutes les obligations internationales de l’Etat
                         et non pas seulement celles qui sont dues à d’autres Etats. Ainsi, la
                         responsabilité des Etats s’étend par exemple aux violations des droits de
                         l’homme et autres violations du droit international lorsque le bénéfi-
                         ciaire principal de l’obligation violée n’est pas un Etat. » 66
                    La CDI a ainsi expressément reconnu que la responsabilité internationale
                    d’un Etat « p[ouvait] faire naître directement [un droit] au profit d’une
                    personne ou d’une entité autre qu’un Etat et [que] l’article 33 l’indiqu[ait]
                    clairement » 67.
                       48. Dans la présente affaire Ahmadou Sadio Diallo, nous avons en
                    somme affaire à un dommage causé à un individu. C’est cet individu, et
                    non l’Etat dont il est ressortissant, qui est le titulaire des droits violés
                    — c’est lui qui a subi la détention illicite et l’expulsion arbitraire (de
                    l’Etat dont il était résident) — ainsi que du droit à réparation corres­
                    pondant, dont il est le bénéficiaire. Certes, son cas a initialement été
                    porté devant la Cour par l’Etat dont il est ressortissant (dans l’exercice de
                    la protection diplomatique), mais, dans l’arrêt qu’elle a rendu sur le fond
                    (le 30 novembre 2010), la Cour a précisé que le droit applicable était
                    le droit international des droits de l’homme, qui concerne les droits des
                    êtres humains, en aucun cas ceux des Etats. Le cas d’espèce témoigne du
                    processus historique d’humanisation du droit international actuellement
                    en cours, processus rassurant que je n’ai de cesse de mettre en exergue et
                    de défendre depuis les années 1990 68, et le présent arrêt sur les répa­
                    rations vient encore clarifier cet aspect.

                       66 Rapport de la Commission du droit international, 53e session (2001), New York,

                    Nations Unies, 2001, p. 230.
                       67 Ibid., p. 231.
                       68 Voir, en ce sens, l’exposé des opinions individuelles que j’ai précédemment jointes (de

                    1998 à 2003) à des arrêts et avis rendus par la Cour interaméricaine des droits de l’homme,
                    à savoir : CIADH, affaire Castillo Petruzzi et autres c. Pérou, arrêt du 4 septembre 1998
                    (exceptions préliminaires), opinion individuelle de M. le juge Cançado Trindade, par. 6‑7 ;
                    CIADH, Droit à l’information sur l’assistance consulaire dans le cadre des garanties du droit
                    à une procédure régulière, avis consultatif no 16 du 1er octobre 1999, opinion individuelle
                    de M. le juge Cançado Trindade, par. 34‑35 ; CIADH, affaire des Haïtiens et Dominicains
                    d’origine haïtienne en République dominicaine, résolution du 18 août 2000 (mesures conser-
                    vatoires), opinion individuelle de M. le juge Cançado Trindade, par. 12 ; CIADH, Condi‑
                    tion juridique et droits humains de l’enfant, avis consultatif no 17 du 28 août 2002, opinion
                    individuelle de M. le juge Cançado Trindade, par. 66‑67 et 71 ; CIADH, Condition juridique
                    et droits des migrants sans papiers, avis consultatif no 18 du 17 septembre 2003, opinion

                                                                                                              45




6 CIJ1032.indb 87                                                                                                   26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                            366

                       49. Telle est la situation en la présente affaire Ahmadou Sadio Diallo,
                    que la Cour a résolue sur la base des traités relatifs aux droits de la per-
                    sonne humaine applicables. Dans d’autres situations totalement diffé-
                    rentes (par exemple, dans des affaires territoriales ou frontalières, ou en
                    matière de réglementation des espaces ou de relations diplomatiques), il
                    peut être déclaré que le dommage a été causé à l’Etat et, dans d’autres
                    situations encore (par exemple, en cas de conflit armé), qu’il a été causé à
                    la fois à l’Etat et à la personne humaine. C’est ce qui s’est produit, par
                    exemple, dans l’affaire des Activités armées sur le territoire du Congo
                    (République démocratique du Congo c. Ouganda) (arrêt, C.I.J. Recueil
                    2005), dans laquelle la Cour, en rappelant qu’un Etat responsable de faits
                    internationalement illicites avait l’obligation de réparer en totalité le pré-
                    judice causé par ces faits, a ajouté que, en l’espèce, ces faits avaient
                    entraîné un préjudice pour la République démocratique du Congo, « ainsi
                    que pour des personnes présentes sur son territoire » (ibid., p. 257,
                    par. 259) 69. Les circonstances varient d’une affaire à une autre, mais il est
                    en tout cas évident qu’une conception strictement interétatique de l’obli-
                    gation de réparation mise à la charge de l’Etat, quelles que soient ces
                    circonstances, semble aussi anachronique qu’indéfendable.

                                         3. Les différentes formes de réparation
                       50. C’est dans le domaine de la protection internationale des droits de
                    l’homme qu’on en est venu à considérer, à la lumière du principe général
                    neminem laedere, que les réparations comprenaient la restitutio in integrum
                    (rétablissement, en tant que possible, de la victime dans la situation anté-
                    rieure à la violation), en sus de l’indemnisation, la réhabilitation, la satisfac-
                    tion et la garantie de non-répétition des actes ou omissions constitutifs de
                    violations des droits de l’homme. Le devoir de réparation a, en tant que
                    principe général, été reconnu par les juridictions internationales (supra) et
                    soutenu par la doctrine 70. Le devoir de réparation des dommages est le pen-

                    individuelle de M. le juge Cançado Trindade, par. 27‑28 ; par la suite (de 2004 à 2008),
                    j’ai encore évoqué et affirmé à plusieurs reprises, devant cette même juridiction, l’humani‑
                    sation du droit international dans l’exposé d’autres opinions individuelles. Pour des écrits
                    antérieurs suivis d’autres écrits dans le même sens, voir notamment A. A. Cançado Trin-
                    dade, « A Emancipação do Ser Humano como Sujeito do Direito Internacional e os Limites
                    da Razão de Estado », Revista da Faculdade de Direito da Universidade do Estado do Rio
                    de Janeiro, no 6/7 (1998‑1999), p. 425‑434 ; A. A. Cançado Trindade, « La Humanización
                    del Derecho Internacional y los Límites de la Razón de Estado », Revista da Faculdade
                    de Direito da Universidade Federal de Minas Gerais, Belo Horizonte/Brésil, no 40 (2001),
                    p. 11‑23.
                        69 Voir aussi C.I.J. Recueil 2005, p. 278-279, par. 342 et 344.
                        70 Voir notamment Bin Cheng, General Principles of Law as Applied by Inter‑

                    national Courts and Tribunals, Cambridge University Press, 1994 (réimpr.), p. 233 ;
                    J. A. Pastor Ridruejo, La jurisprudencia del Tribunal Internacional de La Haya — Siste‑
                    matización y comentarios, Madrid, Edit. Rialp, 1962, p. 429 ; H. Wassgren, « Some Reflec-
                    tions on Restitutio in Integrum Especially in the Practice of the European Court of Human
                    Rights », Finnish Yearbook of International Law, Helsinki, no 6 (1995), p. 575‑595.

                                                                                                             46




6 CIJ1032.indb 89                                                                                                  26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                         367

                    dant indispensable de la violation d’une obligation conventionnelle de res-
                    pecter les droits de l’homme 71.
                       51. La doctrine contemporaine a dégagé les formes de réparation men-
                    tionnées ci-dessus du point de vue des victimes, de leurs demandes, de leurs
                    besoins et de leurs aspirations. Par la restitutio in integrum, on cherche à
                    rétablir — en tant que possible 72 — le statu quo ante. La réhabilitation
                    comprend toutes les mesures — médicales, psychologiques, juridiques et
                    autres — à prendre pour rétablir la dignité des victimes. L’indemnisa‑
                    tion — qu’on confond souvent, à tort, avec la réparation, dont elle ne
                    constitue que l’une des formes — est une somme d’argent due aux vic-
                    times pour les dommages (matériels 73 et moraux ou immatériels 74)
                    qu’elles ont subis. La satisfaction répond à l’objectif visant à faire cesser
                    les effets des violations, et la garantie de non-répétition (des violations) a
                    une dimension préventive.
                       52. Les notions juridiques sont chargées de valeurs, mais elles sont éga-
                    lement le produit de leur époque et, à ce titre, elles ne sont pas immuables.
                    Les catégories juridiques qui se sont cristallisées au fil du temps, et aux-
                    quelles on a eu recours — dans un contexte distinct de celui du droit
                    international des droits de l’homme — pour établir le régime de la déter-
                    mination des réparations, se sont largement constituées par analogie avec
                    les solutions du droit privé, et du droit civil en particulier, qui relève de la
                    sphère juridique nationale. Tel est, par exemple, le cas des notions de
                    dommage matériel et de dommage moral ou immatériel, ainsi que des
                    éléments constitutifs du dommage que sont le damnum emergens et le
                    lucrum cessans. Ces notions ont une forte teneur patrimoniale et répondent
                    à un intérêt également très axé sur l’aspect patrimonial — qui s’explique
                    par leur origine —, ce qui marginalise ce que la personne humaine a de
                    plus important, à savoir sa condition d’être spirituel 75.
                       53. La transposition pure et simple de telles notions au niveau internatio-
                    nal ne pouvait que générer incertitudes et débats. Les critères qui régissent la
                    détermination des réparations, établis dans une perspective essentiellement
                    patrimoniale (découlant d’analogies avec le droit civil), ne me semblent pas
                    totalement adéquats ou suffisants lorsqu’on les transpose dans le domaine
                    du droit international des droits de l’homme, qui a sa propre spécificité. Il
                    n’est pas surprenant que, dès le début des années 1990, la question ait com-

                       71 Voir notamment P. Reuter, « Principes de droit international public », Recueil

                    des cours de l’Académie de droit international de La Haye, vol. 103 (1961), p. 585‑586 ;
                    R. Wolfrum, « Reparation for Internationally Wrongful Acts », Encyclopedia of Public
                    International Law (dir. publ., R. Bernhardt), Amsterdam, Hollande-Septentrionale, vol. 10
                    (1987), p. 352‑353.
                       72 En cas de violation du droit à la vie, par exemple, la restitution est impossible.
                       73 A cet égard, il est en pratique souvent fait référence au damnum emergens et au

                    lucrum cessans.
                       74 Que les juridictions déterminent, dans la plupart des cas, en statuant en équité.
                       75 En témoigne le fait que même le dommage moral est lui aussi généralement consi-

                    déré, dans son acception classique, comme équivalant au « dommage immatériel ». Le point
                    de référence demeure l’aspect matériel.

                                                                                                          47




6 CIJ1032.indb 91                                                                                               26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                             368

                       mencé à être réexaminée dans le cadre de ce droit, à l’Organisation des
                       Nations Unies 76, bien avant que l’Assemblée générale n’adopte, en 2005, les
                       « principes fondamentaux et directives concernant le droit à un recours et à
                       réparation des victimes de violations flagrantes du droit international des
                       droits de l’homme et de violations graves du droit international humani-
                       taire » 77, élaborés et adoptés par l’ancienne Commission des droits de
                       l’homme de l’Organisation des Nations Unies 78 (voir infra).
                          54. Le point qu’il convient de retenir ici est que, dans le cadre du droit
                    international des droits de l’homme, les formes de réparation (restitutio
                    ­in ­integrum, indemnisation, réhabilitation, satisfaction et garantie de
                     ­non-­répétition) sont nécessairement abordées du point de vue des victimes
                      ­elles-mêmes, en gardant à l’esprit leurs demandes, leurs besoins et leurs aspi-
                       rations. En fait, la détermination des mesures de réparation dues à raison de
                       violations des droits de l’homme est directement et inéluctablement liée à la
                       condition des victimes et de leurs proches, qui sont au cœur de ce processus.
                       Ces mesures doivent en outre constamment être revues en fonction de la
                       personnalité des victimes dans son intégralité, en ayant à l’esprit la réalisation
                       de leurs aspirations d’être humain et le rétablissement de leur dignité 79.
                          55. Il ne fait aucun doute que les principes fondamentaux et directives
                       concernant le droit à un recours et à réparation susmentionnés, que l’Or-
                       ganisation des Nations Unies a adoptés en 2005, sont également inélucta-
                       blement axés sur la victime : ils s’inscrivent à juste titre dans une démarche
                       centrée sur la victime, dans laquelle le droit à réparation est envisagé
                       comme un droit des individus victimes, qui donne lieu au devoir corres-
                       pondant de rendre justice à ceux-ci, ce qui constitue un point capital en
                       cas de violations graves de leurs droits 80. Dans certaines circonstances, les

                        76 Voir Th. van Boven (rapporteur spécial), Etude concernant le droit à restitution, à

                    indemnisation et à réadaptation des victimes de violations flagrantes des droits de l’homme
                    et des libertés fondamentales — Rapport final, Commission des droits de l’homme,
                    Nations Unies, doc. E/CN.4/Sub.2/1993/8 du 2 juillet 1993, p. 1‑71 ; et voir aussi [divers
                    auteurs], Seminar on the Right to Restitution, Compensation and Rehabilitation for Victims
                    of Gross Violations of Human Rights and Fundamental Freedoms (compte rendu du sémi-
                    naire qui s’est tenu à Maastricht en 1992), Maastricht, SIM/Université du Limbourg, 1992,
                    p. 3‑253. Voir aussi ce document plus récent : M. C. Bassiouni (rapporteur spécial), Le
                    droit à restitution, indemnisation et réadaptation des victimes de violations flagrantes des
                    droits de l’homme et des libertés fondamentales — Rapport final, doc. E/CN.4/2000/62 du
                    18 janvier 2000, p. 1‑13.
                        77 Résolution 60/147 de l’Assemblée générale des Nations Unies, en date du

                    16 décembre 2005.
                        78 Par sa résolution 2005/35, en date du 19 avril 2005.
                        79 Le fait que, dans l’arrêt qu’elle a rendu (le 27 novembre 1998) en l’affaire

                    Loayza Tamayo c. Pérou, la CIADH ait, en plus des mesures de réparation qu’elle a ordon-
                    nées, également reconnu, à juste titre, l’existence d’une atteinte au projet de vie (liée à la
                    satisfaction) de la victime, résultant des conditions dans lesquelles celle‑ci a été détenue,
                    est significatif. Voir CIADH, affaire Loayza Tamayo c. Pérou, arrêt du 27 novembre 1998
                    (réparations), série C, no 42, par. 83‑192, et opinion individuelle commune de MM. les
                    juges A. A. Cançado Trindade et A. Abreu Burelli, par. 1‑17.
                        80 Voir P. d’Argent, « Le droit de la responsabilité internationale complété ? Examen

                    des principes fondamentaux et directives concernant le droit à un recours et à réparation

                                                                                                               48




6 CIJ1032.indb 93                                                                                                    26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                             369

                    proches ou personnes à charge des victimes directes peuvent également
                    être considérés comme des « victimes », habilitées à exercer le droit d’accès
                    à la justice.
                       56. Les principes fondamentaux et directives de 2005, que l’Organisa-
                    tion des Nations Unies a enfin adoptés le 16 décembre 2005, s’inscrivent
                    dans le sillage d’une jurisprudence unique et innovante de la CIADH sur
                    cette question (en particulier les différentes formes de réparation), qui
                    s’est constituée essentiellement dans les années 1998-2004, suscitant chez
                    les commentateurs un intérêt qui n’a cessé de croître au cours des der-
                    nières années 81 (voir infra). On peut sans risque affirmer que, en matière
                    de réparation, cette construction jurisprudentielle a, à certains égards,
                    dépassé dans sa conceptualisation les principes fondamentaux et direc-
                    tives de 2005 de l’ONU, en élargissant la notion de victime à celle de
                    proches, également considérés comme des « victimes directes », de plein
                    droit (compte tenu des intenses souffrances subies) et sans réserve (telles
                    les spécificités du droit interne), dans des affaires mettant en jeu des
                    actions individuelles ou collectives 82.
                       57. La position centrale des victimes, en tant que justiciables, a des
                    répercussions sur la manière d’envisager les différentes formes de répara-
                    tion. Prenons, par exemple, le cas de la satisfaction pour illustrer ce point.
                    Dans le cadre de relations strictement interétatiques, elle a suscité la cri-
                    tique, étant donné les susceptibilités qui sont en jeu dans les relations des
                    Etats inter se 83. Dans le cadre de relations entre des Etats et des individus
                    relevant de leurs juridictions respectives, elle s’est au contraire avérée être

                     des victimes de violations flagrantes du droit international des droits de l’homme et de
                     violations graves du droit international humanitaire », Annuaire français de droit interna‑
                     tional, no 51 (2005), p. 34‑35, 40, 43, 45 et 52.
                        81 Voir par exemple [divers auteurs], Réparer les violations graves et massives des droits

                     de l’homme : la Cour interaméricaine, pionnière et modèle ? (dir. publ., E. Lambert Abdel-
                     gawad et K. Martin‑Chenut), Paris, Société de législation comparée, 2010, p. 17‑334 ;
                     M. Scalabrino, « Vittime e Risarcimento del Danno : L’esperienza della Corte Interame-
                     ricana dei Diritti dell’Uomo », Comunicazioni e Studi, Milan, no 22 (2002), p. 1013‑1092 ;
                     C. Sandoval‑Villalba, « The Concepts of « Injured Party » and « Victim » of Gross Human
                     Rights Violations in the Jurisprudence of the Inter‑American Court of Human Rights : A
                     Commentary on Their Implications for Reparations », Reparations for Victims of Geno‑
                     cide, War Crimes and Crimes against Humanity (dir. publ., C. Ferstman, M. Goetz et
                     A. Stephens), Leyde, Nijhoff, 2009, p. 243‑282 ; K. Bonneau, « La jurisprudence innovante
                     de la Cour interaméricaine des droits de l’homme en matière de droit à réparation des
                     victimes des violations des droits de l’homme », Le particularisme interaméricain des droits
                     de l’homme (dir. publ., L. Hennebel et H. Tigroudja), Paris, Pedone, 2009, p. 347‑382 ;
                     I. Bottigliero, Redress for Victims of Crimes under International Law, Leyde, Nijhoff,
                     2004, p. 133‑145 ; J. Schönsteiner, « Dissuasive Measures and the « Society as a Whole » :
                     A Working Theory of Reparations in the Inter‑American Court of Human Rights »,
                     American University International Law Review, no 23 (2007), p. 127‑164.
                        82 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —

                    ­Memorias de la Corte Interamericana de Derechos Humanos, Belo Horizonte/Brésil, Edit.
                     Del Rey, 2011, annexe IV, p. 313‑340.
                        83 Voir par exemple B. Graefrath, « Responsibility and Damages Caused : Relationship

                     between Responsibility and Damages », Recueil des cours de l’Académie de droit inter­
                     national de La Haye, vol. 185 (1984), p. 84‑87.

                                                                                                               49




6 CIJ1032.indb 95                                                                                                    26/11/13 09:37

                               ahmadou sadio diallo (op. ind. cançado trindade)                         370

                    une forme de réparation très appropriée, particulièrement importante
                    pour les êtres humains dont les droits avaient été violés par les Etats en
                    cause.
                       58. La rassurante position centrale des victimes en matière de protec-
                    tion des droits de l’homme (qui répond à un impératif de justice) a égale-
                    ment des conséquences au-delà du domaine des réparations. Je ne m’y
                    attarderai pas, car elles ne relèvent pas de l’objet de la présente opinion
                    individuelle. Je me bornerai à faire observer que la position centrale des
                    victimes a contribué à éveiller les consciences quant à l’importance de
                    celles-ci et à la nécessité corrélative de les honorer. De nos jours, au cours
                    des dernières décennies, l’attention se détourne enfin des exploits des héros
                    nationaux (notamment des militaires, héros de guerre, conquérants et
                    autres personnages du même acabit) tant loués par le passé pour se porter
                    sur la mémoire des victimes silencieuses et la nécessité d’honorer les souf-
                    frances qu’elles ont endurées du fait de la violation de leurs droits fonda-
                    mentaux, et d’éviter ainsi que ces souffrances ne tombent dans l’oubli 84.
                       59. Dans l’exposé de l’opinion dissidente que j’ai jointe à l’arrêt en l’af-
                    faire relative aux Immunités juridictionnelles de l’Etat (Allemagne c. Ita‑
                    lie ; Grèce (intervenant)) (C.I.J. Recueil 2012 (I), p. 267-268, par. 247-249),
                    j’ai évoqué les efforts déployés ces dernières décennies, dans le cadre du
                    droit international humanitaire, pour obtenir des réparations également
                    pour les individus (par exemple, le régime juridique de la commission des
                    réclamations entre l’Erythrée et l’Ethiopie établi en 2000, le rapport établi
                    en 2004 par la commission internationale d’enquête pour le Darfour ins-
                    taurée par l’Organisation des Nations Unies, le projet de déclaration de
                    principes de droit international sur la réparation en faveur des victimes de
                    conflit armé (questions de fond) adopté en 2010 par le comité internatio-
                    nal sur la réparation en faveur des victimes de conflit armé de l’Associa-
                    tion de droit international). L’époque actuelle semble donc marquée
                    par une prise de conscience croissante du droit à réparation des victimes
                    individuelles, non seulement dans le domaine du droit international des
                    droits de l’homme, mais également dans celui du droit international
                    humanitaire.


                         VII. La contribution de la jurisprudence des juridictions
                    internationales garantes des droits de l’homme (CIADH et CEDH)

                          1. La pertinence de leur jurisprudence en matière de réparation
                                                 due aux victimes
                      60. Eu égard aux développements qui précèdent, la contribution de la
                    jurisprudence des juridictions internationales garantes des droits de

                       84 Voir par exemple [divers auteurs], Commémorer les victimes en Europe — XVIe-

                    XXIe siècles (dir. publ., D. El Kenz et F.-X. Nérard), Champ Vallon, 2011, p. 10, 18, 25,
                    65, 144, 262 et 328‑330.

                                                                                                          50




6 CIJ1032.indb 97                                                                                               26/11/13 09:37

                                ahmadou sadio diallo (op. ind. cançado trindade)                                371

                    l’homme (la CIADH et la CEDH) est remarquable et mérite qu’on lui
                    prête une attention toute particulière lorsqu’on examine la question des
                    réparations dues aux victimes de violations des droits de l’homme. La
                    jurisprudence de la CIADH et de la CEDH en matière de réparation due
                    aux victimes de violations des droits de l’homme, de plus en plus abon-
                    dante ces dernières années, a contribué à faire basculer l’attention vers les
                    victimes, les êtres humains (et non plus les Etats), en leur accordant une
                    position centrale dans ce domaine de protection (voir infra). A cet égard,
                    la présente affaire Ahmadou Sadio Diallo fera date dans l’évolution de la
                    jurisprudence de la CIJ elle-même, car celle-ci a, pour la première fois,
                    établi l’existence de violations de droits garantis par des traités relatifs aux
                    droits de l’homme. La victime, le sujet des droits et le titulaire du droit à
                    réparation, est un être humain (et non un Etat), M. Ahmadou Sadio Diallo.
                       61. C’est à lui, et non à l’Etat dont il est originaire ou ressortissant, que
                    des réparations sont dues en application des traités relatifs aux droits de
                    l’homme qui sont en cause (le Pacte international relatif aux droits civils et
                    politiques adopté par l’Organisation des Nations Unies, et la Charte afri-
                    caine des droits de l’homme et des peuples). Pour déterminer ces répara-
                    tions, il est tout à fait naturel que la CIJ tienne dûment compte de la
                    jurisprudence établie au fil de nombreuses années par les deux juridictions
                    garantes des droits de l’homme, à savoir les Cours interaméricaine et euro-
                    péenne des droits de l’homme, jurisprudence qui a de surcroît été invoquée
                    par les Parties elles-mêmes dans le cadre de la présente procédure.
                       62. Cette évolution est très rassurante, au regard de la mission que par-
                    tagent les juridictions internationales contemporaines de veiller à ce que
                    justice soit faite. La CIADH et la CEDH ont toutes deux élaboré une
                    jurisprudence innovante sur la condition des victimes aux fins de répara-
                    tion. Avec sa construction jurisprudentielle créative touchant aux diffé-
                    rentes formes de réparation (voir infra), la CIADH a en outre fortement
                    contribué à faire évoluer le droit international des droits de l’homme lui-
                    même. Un rôle similaire est réservé 85, dans les années à venir, à la Cour
                    africaine des droits de l’homme et des peuples, récemment créée.
                       63. Dans la toute première réunion rassemblant les membres des trois
                    cours des droits de l’homme actuelles ainsi que leurs invités spéciaux
                    (qui s’est tenue au palais des Droits de l’homme à Strasbourg, les
                    8 et 9 décembre 2008, à l’occasion de la commémoration du soixan-
                    tième anniversaire de la Déclaration universelle des droits de l’homme) 86,

                       85 A cet égard, on peut se reporter à la pratique de la Commission africaine des droits

                    de l’homme et des peuples en matière de réparation ; voir notamment G. J. Naldi, « Repa-
                    rations in the Practice of the African Commission on Human and Peoples’ Rights », Leiden
                    Journal of International Law, no 14 (2001), p. 681‑693.
                       86 Pour un compte rendu de la réunion, voir A. A. Cançado Trindade, « Vers un droit

                    international universel : la première réunion des trois cours régionales des droits de l’homme »,
                    Curso de Derecho Internacional Organizado por el Comité Jurídico Interamericano, no XXXVI,
                    2009, Washington, D.C., secrétariat général de l’OEA, 2010, p. 103‑125 ; Ph. Weckel, « La
                    justice internationale et le soixantième anniversaire de la Déclaration universelle des droits de
                    l’homme », Revue générale de droit international public, no 113 (2009), p. 5‑17.

                                                                                                                 51




6 CIJ1032.indb 99                                                                                                       26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                                372

                 l’un des sujets les plus abondamment débattus a — je m’en souviens
                 bien — précisément été l’expérience accumulée par la CIADH et la CEDH
                 en matière de réparation due aux victimes de violations des droits de
                 l’homme, et le rôle qui incombait dorénavant aux trois juridictions inter-
                 nationales coexistantes dans la poursuite de l’évolution de la jurispru-
                 dence internationale en la matière.
                    64. Les autres juridictions internationales contemporaines ont fort à
                 gagner à s’intéresser à l’expérience acquise dans ce domaine spécifique et
                 à en tenir dûment compte. Parallèlement à cette évolution, des efforts ont
                 été déployés ces deux dernières décennies pour instaurer une pratique en
                 matière de réparation également dans le domaine du droit international
                 humanitaire 87. L’attention s’est ainsi tournée vers la condition des vic‑
                 times, des êtres humains, vers la situation dans laquelle elles se trouvent
                 effectivement, et ce afin de les protéger. La personne humaine a ainsi pro-
                 gressivement retrouvé la place centrale qui lui était réservée dans l’ordre
                 juridique international contemporain, dans le nouveau jus gentium de
                 notre époque. L’abondance croissante de la jurisprudence relative à la
                 réparation due à raison de violations des droits de l’homme en témoigne.

                     2. La contribution de la Cour interaméricaine des droits de l’homme
                    65. J’ai déjà évoqué la jurisprudence unique et innovante de la CIADH
                 en matière de réparation due aux victimes de violations des droits de
                 l’homme (par. 56, supra). Il n’a pas échappé aux commentateurs que la
                 CIADH s’est appuyée sur le libellé plus précis du paragraphe 1 de l’ar-
                 ticle 63 de la convention américaine relative aux droits de l’homme 88 pour
                 établir sa jurisprudence novatrice et progressiste en la matière 89. Elle a
                 commencé par mettre en évidence le rôle des considérations d’équité dans
                 la détermination du montant des réparations dû aux victimes individuelles,
                 même en l’absence d’éléments de preuve suffisants (et ce avec encore plus
                 de vigueur dans les affaires dans lesquelles l’Etat défendeur refusait de
                 communiquer ces éléments, dont il avait pratiquement le monopole).
                    66. Ainsi, dans l’affaire El Caracazo c. Venezuela (arrêt du 29 août 2002
                 (réparations)), la CIADH a statué en équité pour déterminer le montant
                 de l’indemnisation, en tenant compte de la souffrance et de « la dégrada-
                 tion des conditions d’existence » des victimes et de leurs proches
                 (par. 99-100). Dans l’affaire Cantoral Benavides c. Pérou (arrêt du
                 3 décembre 2001 (réparations)), elle a également statué en équité (par. 80

                      87 Des exemples récents de reconnaissance du droit à réparation individuel égale-

                 ment dans le domaine du droit international humanitaire sont cités dans l’exposé de
                 ­l’opinion dissidente que j’ai jointe à l’arrêt rendu par la Cour en l’affaire relative aux
                  Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt, C.I.J.
                  Recueil 2012 (I), p. 267-269, par. 247‑250.
                      88 Voir note 93 infra.
                      89 Voir en ce sens, notamment, G. Cohen‑Jonathan, « Responsabilité pour atteinte aux

                  droits de l’homme », La responsabilité dans le système international (Société française pour
                  le droit international, colloque du Mans), Paris, Pedone, 1991, p. 114 et 116.

                                                                                                              52




6 CIJ1032.indb 101                                                                                                   26/11/13 09:37

                            ahmadou sadio diallo (op. ind. cançado trindade)                        373

                 et 87). Dans l’exposé de l’opinion individuelle que j’ai jointe à l’arrêt
                 rendu en cette affaire, j’ai notamment fait part de la réflexion
                 suivante :
                         « Dans le présent arrêt, la Cour interaméricaine a étendu la protec-
                      tion du droit à la victime en l’espèce, en établissant notamment que
                      l’Etat avait le devoir de lui fournir les moyens d’entreprendre ses
                      études universitaires dans un établissement dispensant un enseigne-
                      ment de qualité reconnue, et ce, jusqu’à leur terme. A mon sens, cela
                      constitue une forme de réparation de l’atteinte portée au projet de vie
                      de la victime, de nature à conduire à sa réhabilitation. Le fait que la
                      Cour ait insisté sur la formation et l’éducation de la victime place
                      cette forme de réparation (du latin reparatio) dans la bonne perspec-
                      tive, celle de l’intégralité de la personnalité de la victime, dans laquelle
                      son accomplissement personnel en tant qu’être humain et la recons-
                      truction de son projet de vie ne sont pas perdus de vue. » (Par. 10.)
                    67. De fait, la CIADH a ordonné de multiples formes de réparation (res‑
                 titutio in integrum, indemnisation, satisfaction de la victime, réhabilitation
                 de la victime, excuses publiques, garanties de non-répétition des violations
                 des droits de l’homme), inédites dans la jurisprudence des autres juridic-
                 tions internationales contemporaines. Dans le cycle d’affaires relatives à des
                 massacres 90 sur lesquelles la CIADH s’est récemment prononcée (voir
                 notamment affaire Aloeboetoe et autres c. Suriname, arrêt du 10 septembre
                 1993 (réparations) ; affaire du Massacre de Plan de Sánchez c. Guatemala,
                 arrêt du 19 novembre 2004 (réparations) ; affaire de la Communauté Moiwana
                 c. Suriname, arrêt du 15 juin 2005 ; affaire des Massacres d’Ituango c. Colom‑
                 bie, arrêt du 1er juillet 2006), elle a ordonné des réparations consistant en
                 des mesures touchant à la santé, au logement, à l’éducation et au dévelop-
                 pement humain des victimes. Dans un autre contexte, celui de l’affaire
                 emblématique de la Communauté Mayagna (Sumo) Awas Tingni c. Nicara‑
                 gua (arrêt du 31 août 2001), qui concernait les biens communaux des
                 membres d’une communauté indigène, elle a également ordonné de telles
                 mesures de réparation, indiquant ainsi que, lorsqu’elle concerne les membres
                 d’une communauté donnée, la réhabilitation des victimes (voir infra) peut
                 également avoir une dimension collective.
                    68. Dans le précédent des « Enfants des rues » (Villagrán Morales et
                 autres c. Guatemala) (arrêt du 26 mai 2001 (réparations)), la Cour a jugé
                 opportun de signaler que l’obligation de réparer est, dans tous ses aspects
                 (portée, nature, formes de réparation et détermination des bénéficiaires),
                 régie par le droit international et que, dès lors, l’Etat défendeur « ne sau-
                 rait invoquer les dispositions de son droit interne pour [en] modifier l’exé-
                 cution ou ne pas l’exécuter » (par. 61). Elle a réitéré cet avertissement
                 dans des affaires successives, par exemple Bulacio c. Argentine (arrêt du

                    90 Pour une étude récente, voir A. A. Cançado Trindade, State Responsibility in Cases

                 of Massacres : Contemporary Advances in International Justice (discours d’ouverture,
                 10 novembre 2011), Universiteit Utrecht, 2011, p. 1‑71.

                                                                                                      53




6 CIJ1032.indb 103                                                                                          26/11/13 09:37

                           ahmadou sadio diallo (op. ind. cançado trindade)                374

                 18 septembre 2003, par. 72), Las Palmeras c. Colombie (arrêt du
                 26 novembre 2002 (réparations), par. 38), Hilaire, Constantine et Benja‑
                 min et autres c. Trinité-et-Tobago (arrêt du 21 juin 2002, par. 203), Tru‑
                 jillo Oroza c. Bolivie (arrêt du 27 février 2002 (réparations), par. 61),
                 Bámaca Velásquez c. Guatemala (arrêt du 22 février 2002 (réparations),
                 par. 39) et, auparavant, Suárez Rosero c. Equateur (arrêt du 20 jan-
                 vier 1999 (réparations), par. 42). Ce point fait désormais partie de sa
                 jurisprudence constante en matière de réparation.
                     69. Toujours en ce qui concerne les formes de réparation, la CIADH a
                 ordonné, par exemple, que des mesures soient prises pour honorer la mémoire
                 des victimes, comme dans les affaires Bámaca Velásquez c. Guatemala (arrêt
                 du 22 février 2002 (réparations)), Myrna Mack Chang c. Guatemala (arrêt du
                 25 novembre 2003), Communauté Moiwana c. Suriname (arrêt du 15 juin 2005),
                 Trujillo Oroza c. Bolivie (arrêt du 27 février 2002 (réparations)) et du Mas‑
                 sacre de Plan de Sánchez c. Guatemala (arrêt du 19 novembre 2004 (répara-
                 tions)). Dans cette dernière et dramatique affaire, ces mesures devaient être
                 assorties de programmes de nature sociale (et de fait le furent) pour les
                 membres de la population touchée (en vue de leur réhabilitation).
                     70. La CIADH a également ordonné, par exemple, la diffusion
                 publique de ses arrêts ou du résultat des enquêtes qu’elle avait ordonnées.
                 Tel a été le cas dans les affaires Bulacio, Bámaca Velásquez et Caracazo
                 précitées, ainsi que dans les affaires Barrios Altos c. Pérou (arrêt du
                 14 mars 2001) et de l’Institut de rééducation des mineurs c. Paraguay (arrêt
                 du 2 septembre 2004). De plus, dans l’affaire Bámaca Velásquez (arrêts du
                 25 novembre 2000 (fond) et du 22 février 2002 (réparations)) précitée,
                 ainsi que dans celle des 19 commerçants c. Colombie (arrêt du 5 juil-
                 let 2004), elle a insisté sur le droit à la vérité en tant que mesure de répa-
                 ration. Elle a de surcroît ordonné, dans l’affaire Cantoral Benavides
                 précitée ainsi que dans l’affaire Loayza Tamayo c. Pérou (arrêt du
                 27 novembre 1998 (réparations)), des mesures tendant à la satisfaction de
                 la victime en tant que forme de réparation de l’atteinte portée à son « pro-
                 jet de vie ». Enfin et surtout, elle a ordonné la garantie de non-répétition
                 des violations des droits de l’homme, notamment dans l’affaire Bulacio
                 précitée et dans l’affaire Castillo Páez c. Pérou (arrêt du 27 novembre 1998
                 (réparations)).

                      3. La contribution de la Cour européenne des droits de l’homme
                    71. Tout comme la CIADH (supra), la CEDH a elle aussi souligné le
                 rôle des considérations d’équité dans la détermination du montant des
                 réparations dû aux victimes. Ainsi, dans l’affaire Lupsa c. Roumanie (arrêt
                 du 8 juin 2006), elle a déclaré que « l’expulsion du requérant a[vait] objec-
                 tivement perturbé la gestion de son entreprise » et que « les conséquences
                 [de ces perturbations] ne se prêt[ai]ent pas à un chiffrage exact » (par. 70),
                 après quoi, statuant en équité, elle a ordonné que soit allouée une certaine
                 somme au requérant pour l’ensemble des préjudices qu’il avait subis
                 (par. 72 et par. 73-77). Dans l’affaire Assanidzé c. Géorgie (arrêt du

                                                                                            54




6 CIJ1032.indb 105                                                                                26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                               375

                 8 avril 2004), qui concernait un cas de détention arbitraire, la CEDH,
                 statuant également en équité (par. 201 et par. 204-207), a alloué au requé-
                 rant un montant forfaitaire pour l’ensemble des préjudices subis (maté-
                 riels et immatériels), sans exposer les raisons qui l’avaient conduite à ce
                 montant précis (par. 201).
                    72. Dans le même ordre d’idées, dans l’affaire Orhan c. Turquie (arrêt du
                 18 juin 2002), la CEDH a statué sur la base de considérations d’équité au
                 « niveau de la satisfaction équitable » (par. 431-434, et voir par. 423-424). Elle
                 a fait de même dans l’affaire Lustig-Prean et Beckett c. Royaume-Uni (arrêt
                 du 25 juillet 2000), « statuant en équité » pour établir le montant de l’indemni-
                 sation allouée au titre des troubles « émotionnels et psychologiques » subis
                 par les requérants (par. 12 et 23). Dans l’affaire Selçuk et Asker c. Turquie
                 (arrêt du 24 avril 1998), elle s’est aussi appuyée sur des principes d’équité pour
                 évaluer les montants à octroyer aux requérants au titre des dommages qu’ils
                 avaient subis (par. 109-112, et voir par. 106). Et encore une fois, dans l’affaire
                 Delta c. France (arrêt du 19 décembre 1990), elle a « statu[é] en équité »
                 (par. 43) pour déterminer le montant de l’indemnité allouée au requérant.
                    73. Parallèlement à ces considérations d’équité, s’agissant de l’attribu-
                 tion même des réparations, la CEDH ne s’est cependant jamais montrée
                 aussi audacieuse que son homologue d’outre-Atlantique, la CIADH. Elle
                 n’a pas fait preuve d’autant de créativité, et s’est même généralement
                 montrée particulièrement prudente, s’appuyant sur les catégories pré­
                 établies des dommages matériels et immatériels, donnant ainsi parfois
                 l’impression que la question de l’indemnisation serait mieux tranchée par
                 les juridictions nationales 91. De surcroît, le libellé distinct des dispositions
                 relatives aux réparations figurant respectivement dans les conventions
                 européenne et américaine des droits de l’homme donne l’impression que
                 l’article 41 de la convention européenne 92 n’a pas conféré à la CEDH
                 autant de latitude pour déterminer les réparations que le paragraphe 1 de
                 l’article 63 de la convention américaine 93 n’en a conféré à la CIADH ; du
                 moins, tel est ce que semble avoir compris la CEDH jusqu’à présent. Il
                 n’est donc pas surprenant que d’aucuns invitent la CEDH à « revisiter » sa

                    91 Voir notamment L. Wildhaber, « Reparations for Internationally Wrongful Acts

                 of States — Article 41 of the European Convention on Human Rights : Just Satisfaction
                 under the European Convention on Human Rights », Baltic Yearbook of International
                 Law, no 3 (2003), p. 1‑18.
                    92 L’article 41 (anciennement article 50) de la convention européenne des droits de

                 l’homme, relatif à la satisfaction équitable, est ainsi libellé : « Si la Cour déclare qu’il y a
                 eu violation de la convention ou de ses protocoles, et si le droit interne de la Haute Partie
                 contractante ne permet d’effacer qu’imparfaitement les conséquences de cette violation, la
                 Cour accorde à la partie lésée, s’il y a lieu, une satisfaction équitable. »
                    93 Le paragraphe 1 de l’article 63 de la convention américaine est ainsi libellé :

                          « Lorsqu’elle reconnaît qu’un droit ou une liberté protégés par la présente conven-
                       tion ont été violés, la Cour ordonnera que soit garantie à la partie lésée la jouissance
                       du droit ou de la liberté enfreints. Elle ordonnera également, le cas échéant, la répa-
                       ration des conséquences de la mesure ou de la situation à laquelle a donné lieu la
                       violation de ces droits et le paiement d’une juste indemnité à la partie lésée. »

                                                                                                              55




6 CIJ1032.indb 107                                                                                                  26/11/13 09:37

                            ahmadou sadio diallo (op. ind. cançado trindade)                            376

                 jurisprudence relative à la satisfaction équitable, en particulier en ce qui
                 concerne la réparation du dommage moral (ou « immatériel »), de manière
                 à élargir son horizon au profit des justiciables 94.


                           VIII. Le principe neminem laedere et la réparation
                                  du préjudice moral causé à l’individu

                    74. Dans les systèmes juridiques internes, la théorie de la responsabilité
                 civile a entièrement été inspirée du principe fondamental neminem laedere
                 (voir supra). La conception du dommage et de la réaction du système
                 juridique aux faits illicites, à savoir l’exigence d’une réparation, trouve sa
                 source dans le droit romain, et plus précisément dans la notion d’id quod
                 interest, selon laquelle toute personne lésée a droit à réparation. Ce fai-
                 sant, on rétablissait l’équilibre nécessaire aux relations humaines, mais on
                 répondait également au souci de préserver la personnalité humaine en
                 tant que telle, l’intégrité de la personne humaine. Cependant, contraire-
                 ment à la notion de dommage matériel, celle de dommage moral ou
                 immatériel s’est avérée particulièrement difficile à définir, et ce, depuis
                 l’Antiquité.
                    75. Elle est devenue l’objet de débats incessants (depuis les premières
                 codifications), une partie de la doctrine se refusant à attribuer une valeur
                 ou un prix à la souffrance des victimes (pretium doloris). La théorie de la
                 responsabilité civile put néanmoins continuer à se construire grâce au
                 recours à des critères généraux, tels que la gravité de la violation, l’inten-
                 sité de la souffrance engendrée par celle-ci, ses répercussions sociales, ses
                 conséquences pour la victime et le caractère intentionnel et fautif du com-
                 portement de l’auteur des faits.
                    76. L’aspect moral du dommage était perçu comme une violation de la
                 personnalité humaine, non seulement dans ce qu’elle a de plus intime, mais
                 également dans les relations humaines qu’elle entretient dans le cadre de
                 son milieu social. C’est contre ce dommage que le système juridique a
                 réagi, exigeant qu’il soit fait réparation à la victime, de manière à préser-
                 ver l’intégrité de sa personnalité humaine. D’où la notion de responsabi-
                 lité civile, qui plonge ses racines dans le principe général immémorial
                 neminem laedere. Cette construction juridique a été transposée du droit
                 interne au droit international par analogie avec le droit privé 95 (principa-
                 lement le droit civil). Elle était ainsi fortement marquée par son aspect
                 patrimonial, tant par sa teneur que par l’intérêt auquel elle répondait (ce


                     94 Voir notamment P. Tavernier, « La contribution de la jurisprudence de la Cour

                 européenne des droits de l’homme relative au droit de la responsabilité internationale en
                 matière de réparation — une remise en cause nécessaire », Revue trimestrielle des droits de
                 l’homme, no 72 (2007), p. 945‑966.
                     95 Par exemple, les concepts de dommages matériel et moral, et les éléments constitutifs

                 du dommage que sont le damnum emergens et le lucrum cessans, notamment.

                                                                                                          56




6 CIJ1032.indb 109                                                                                              26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                             377

                  qui s’explique par son origine), ce qui a débouché, tant dans les pays de
                  code civil que dans les pays de common law, sur la notion de « dommage
                  immatériel » 96. Le point de référence était patrimonial ou financier.
                     77. La transposition pure et simple de tels concepts en droit internatio-
                  nal ne pouvait qu’être source d’incertitude. Pourtant, dans les débats
                  menés sur cette question depuis le XIXe siècle, il n’est au moins pas passé
                 inaperçu que l’examen des dommages moraux attire inévitablement
                 ­l’attention sur la souffrance humaine 97, qui est propre à l’être humain, à
                 l’exclusion des Etats. De fait, ces derniers n’éprouvent pas la souffrance,
                 même s’il n’est pas rare qu’ils infligent eux-mêmes des souffrances aux
                 individus se trouvant sur leur territoire respectif ou ailleurs. L’importance
                 des dommages moraux a été mise en évidence par la nécessité de protéger
                 les individus 98.
                     78. L’analogie avec les solutions propres au droit anglo-saxon (com‑
                  mon law) ou au droit romano-germanique (droit civil) ne m’a jamais sem-
                  blé convaincante ou satisfaisante, parce que, pour les besoins de la
                  réparation, ces solutions ne s’attachent qu’aux rapports de l’être humain
                  avec les choses matérielles, marginalisant ce que celui-ci a de plus impor-
                  tant, en tant qu’être spirituel 99. Les dommages moraux ne devraient pas
                  être réduits à des considérations relatives aux biens matériels, au patri-
                  moine, à la capacité de travail et à la projection de ces éléments dans le
                  temps — contrairement à l’approche retenue dans la regrettable cosmo­
                  vision de l’homo oeconomicus si répandue de nos jours. Il a fallu attendre
                  l’avènement du droit international des droits de l’homme pour dépasser
                  ces catégories à courte vue et prendre également en considération les aspi-
                  rations, la liberté et l’intégrité de la personne humaine.
                     79. Les notions juridiques, chargées de valeur, sont le produit de leur
                  époque et sont susceptibles d’évoluer progressivement au cours du temps.
                  La formation du corpus juris du droit international des droits de l’homme
                  a mis en lumière le fait que la détermination des réparations devait se
                  faire en tenant compte de l’intégralité de la personnalité de la victime et
                  de l’impact sur cette dernière de la violation des droits qui lui sont inhé-
                  rents, qu’elle devait s’inscrire dans le cadre d’une approche intégrale, et
                  non purement patrimoniale ou financière, dans laquelle une attention
                  toute particulière est portée aux aspirations, à la liberté personnelle
                    96 On trouvera des études de droit comparé, par exemple, dans les ouvrages suivants :

                 [divers auteurs], Damages for Non-Pecuniary Loss in a Comparative Perspective (dir. publ.,
                 W. V. Horton Rogers), Vienne, Springer‑Verlag, 2001, p. 1‑311 ; [divers auteurs], Redress
                 for Non-Material Damage/Réparation du préjudice moral (colloque organisé à Londres en
                 1969), Strasbourg, Conseil de l’Europe, 1970, p. 4‑127.
                    97 Voir R. André et A. Smedts, La réparation du dommage moral, Anvers, Impr.

                 Dugardin & Persoons [1951], p. 6, 17 et 125, et voir p. 10.
                    98 L. Reitzer, La réparation comme conséquence de l’acte illicite…, op. cit. supra note 45,

                 p. 124.
                    99 A cet égard, le quatrième paragraphe du préambule de la Déclaration américaine des

                 droits et devoirs de l’homme, adoptée en 1948, dispose ce qui suit : « Comme la vie spiri-
                 tuelle est la fin suprême de l’humanité et sa plus haute catégorie, l’homme a pour devoir de
                 servir l’esprit, de toutes ses forces et de toutes ses ressources. »

                                                                                                            57




6 CIJ1032.indb 111                                                                                                26/11/13 09:37

                           ahmadou sadio diallo (op. ind. cançado trindade)                 378

                   et à l’intégrité de la victime individuelle. D’où l’importance de la restitu‑
                 tio in integrum (qui n’est pas toujours possible), l’indemnisation (du
                 ­dommage matériel) étant manifestement insuffisante.
                      80. L’expérience que j’ai acquise en tant que magistrat au service de
                  deux juridictions internationales successives, la CIADH puis la CIJ, m’a
                  convaincu de l’importance particulière que revêt la réparation des dom-
                  mages moraux. Dans certains cas, particulièrement graves, j’irais même
                  jusqu’à dire qu’elle s’avère plus importante ou significative encore pour la
                  victime que celle des dommages matériels, l’indemnisation. C’est en ayant
                  recours à des considérations d’équité que les juridictions internationales
                  garantes des droits de l’homme ont pu accorder des réparations à raison
                  de dommages moraux. Etant donné la durée de la procédure dans la
                  ­présente affaire opposant la Guinée à la République démocratique du
                   Congo — tant au stade du fond qu’à celui des réparations (ce qui donne
                   à penser que le temps de la justice humaine n’est pas celui de l’être
                   humain) —, je me suis senti obligé d’attirer l’attention, dans la déclara-
                  tion (C.I.J. Recueil 2011 (II), p. 637‑639, par. 1-4) que j’ai jointe à l’or-
                  donnance rendue par la Cour le 20 septembre 2011 en la présente affaire
                  Ahmadou Sadio Diallo, sur l’importance d’accorder des réparations dans
                   un délai raisonnable (car justice tardive est justice déniée), ainsi que sur
                   les considérations d’équité qu’il convient d’avoir à l’esprit pour déterminer
                   les réparations (principalement en ce qui concerne les dommages moraux).


                              IX. L’importance de réhabiliter les victimes

                    81. La reparatio des dommages compense, sous diverses formes, le pré-
                 judice subi par les victimes, en même temps qu’elle rétablit l’ordre juri-
                 dique perturbé par les actes (ou omissions) illicites — lequel ordre repose
                 sur le respect scrupuleux des droits inhérents à la personne humaine. Le
                 respect des droits de l’homme est le substrat même de l’ordre juridique.
                 Cet ordre, ainsi rétabli, exige que soit garantie la non-répétition des faits
                 préjudiciables. Faire ainsi en sorte que justice soit rendue (en tant qu’im-
                 pératif du jus cogens) constitue en soi une forme de réparation (satisfac-
                 tion) pour les victimes. La reparatio ne met pas fin aux souffrances
                 découlant des violations des droits de l’homme déjà commises, mais, en
                 en faisant cesser les effets, elle contribue à tout le moins à alléger la souf-
                 france des victimes individuelles (en tant que titulaires du droit à répara-
                 tion) en faisant échec à l’indifférence du milieu social, à l’oubli des
                 victimes et à l’impunité pour les responsables.
                    82. Dans ce contexte, la réhabilitation des victimes revêt la plus haute
                 importance. Il ne s’agit pas simplement de rétablir l’ordre juridique per-
                 turbé par les actes (ou omissions) illicites, mais également de veiller à
                 réhabiliter les victimes elles-mêmes de ces faits illicites, en tant que sujets
                 ou titulaires des droits reconnus dans cet ordre et qui ont été violés. Après
                 tout, ce sont les victimes individuelles (et non les Etats) qui occupent une
                 position centrale dans le cadre du droit international des droits de

                                                                                             58




6 CIJ1032.indb 113                                                                                 26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                              379

                 l’homme — un droit de protection, qui est orienté vers eux. En accordant
                 aux victimes individuelles le jus standi, ou locus standi in judicio, dans ce
                 domaine de protection au niveau international, le droit international des
                 droits de l’homme a rétabli la position centrale qu’y occupaient les vic-
                 times 100 (même lorsqu’elles se trouvent dans une situation de grande vul-
                 nérabilité, voire sont sans défense), et a ainsi établi que, dans le domaine
                 du droit des gens en général, l’individu est un sujet international (qui plus
                 est, un sujet actif).
                    83. La position centrale qu’occupent les victimes dans le présent
                 domaine de protection attire l’attention sur le besoin pressant d’assurer,
                 dans le cadre de la justice réparatrice, leur réhabilitation, compte tenu de
                 leur personnalité dans son intégralité 101. La réhabilitation des victimes a
                 des répercussions dans leur milieu social. Elle a une dimension à la fois
                 individuelle et sociale. La justice réparatrice a beaucoup progressé au
                 cours des dernières décennies, en raison de l’évolution du droit internatio-
                 nal des droits de l’homme, humanisant ainsi le droit des gens. Ces progrès
                 se font à présent sentir également, quoique dans une moindre mesure
                 mais de façon néanmoins rassurante, dans les domaines du droit inter­
                 national humanitaire et du droit international pénal contemporain. La
                 conscience juridique universelle semble au moins s’éveiller à la nécessité
                 d’honorer les victimes de violations des droits de l’homme et de rétablir
                 leur dignité.
                    84. La réhabilitation des victimes devient cruciale en cas de violations
                 graves de leur droit à l’intégrité personnelle. De fait, une aide médicale et
                 psychologique aux victimes a parfois été prescrite — principalement par
                 la CIADH — comme une forme de réparation, en vue d’assurer leur réha-
                 bilitation 102. De telles mesures visaient à permettre aux victimes de sur-
                 monter leur extrême vulnérabilité et de recouvrer leur identité et leur
                 intégrité. La réhabilitation des victimes, en atténuant leur souffrance et
                 celle de leurs proches, se répercute dans leur milieu social.
                    85. Parce qu’elle va à l’encontre de l’apparente indifférence de leur
                 milieu social, la réhabilitation aide les victimes à retrouver l’estime d’elles-
                 mêmes et leur capacité à vivre en harmonie avec les autres. Elle nourrit
                 leur espoir qu’existe un minimum de justice sociale 103. Dans la pénible
                 lutte que mènent les victimes pour se rétablir de l’injustice de l’humilia-
                 tion, la réhabilitation contribue à la restructuration de leur psychisme. En
                 tant que forme de réparation, elle a pour but de rétablir en définitive


                    100 Voir en ce sens CIADH, affaire Castillo Petruzzi et autres c. Pérou, arrêt du 4 septem­-

                 bre 1998 (exceptions préliminaires), opinion individuelle de M. le juge Cançado Trindade,
                 par. 5 et 12 ; CIADH, affaire Tibi c. Equateur, arrêt du 7 septembre 2004 (fond et répara-
                 tions), opinion individuelle de M. le juge Cançado Trindade, par. 16 et 18‑20.
                    101 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                 vol. III, Porto Alegre/Brésil, S.A. Fabris Ed., 2003, p. 442.
                    102 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional…, op. cit.

                 supra note 82, p. 329‑330.
                    103 Ibid., p. 330‑332.



                                                                                                             59




6 CIJ1032.indb 115                                                                                                 26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                             380

                 l’ordre dans les relations humaines perturbées par les actes de cruauté qui
                 ont été commis en violation des droits de l’homme. En somme, la réhabi-
                 litation redonne foi en la justice humaine.


                                              X. Épilogue : conclusions

                      86. Comme nous l’avons vu dans la présente opinion individuelle, la
                 réparation et sa raison d’être, eu égard au principe fondamental nemi‑
                 nem laedere, sont profondément ancrées dans la pensée juridique interna-
                 tionale et remontent aux prémices du droit des gens. Ce sujet fut largement
                 évoqué, comme je l’ai souligné 104, dans les écrits de F. Vitoria, H. Gro-
                 tius, S. Pufendorf et C. Wolff (et dans ceux de A. Gentili, F. Suárez et
                 C. van Bynkershoek), du XVIe au XVIIIe siècle. Le souci d’assurer la
                 réparation des dommages infligés à la personne humaine y était exprimé
                 et, en quelque sorte, était même antérieur à ces ouvrages et remontait au
                 XVe siècle, époque à laquelle la notion de « personne » (au sens de per-
                  sonne physique ou morale) fut définie 105 comme faisant référence au sujet
                 des droits.
                      87. A ce moment-là — et assurément au moment où Vitoria, au début
                 du XVIe siècle, puis Suárez et Grotius, au début du XVIIe siècle, livrèrent
                 leurs enseignements (suivis de Pufendorf, à la fin du XVIIe siècle, et de
                   Wolff, au XVIIIe siècle) —, on en était venu à comprendre que la per-
                 sonne humaine « incarnait » l’humanité, et que tout dommage qui lui
                 était causé était un acte illicite appelant réparation. La perspective
                 ­réductrice qui se fit jour ultérieurement (à partir de Vattel, au milieu du
                  XVIIIe siècle) d’un ordre juridique international obéissant à une logique
                 strictement interétatique (sous l’influence d’un courant distinct, le positi-
                 visme juridique) — les individus étant soumis à leurs Etats respectifs,
                 comme le soutenait principalement, à partir du début du XIXe siècle, la
                  philosophie juridique hégélienne, qui personnifiait l’Etat souverain tout-
                  puissant —, avec les conséquences désastreuses qui s’ensuivirent, fut
                  ­incapable d’évincer la personne humaine, telle qu’elle avait initialement
                   été conçue, du cadre du droit des gens.
                      88. A vrai dire, même à la sinistre époque où l’on invoquait la puis-
                 sance absolue de l’Etat (sans que cela revête une signification précise)
                 jusque dans le domaine des relations entre Etats et individus pour tenter
                 de justifier, et de masquer, de graves abus commis à l’encontre de ces
                 derniers, d’aucuns élevèrent la voix pour dénoncer pareille supercherie.
                 L’examen de cet aspect particulier ne relève pas de la présente opinion

                     104Voir supra section III, par. 14‑21.
                     105Je rappellerai que, dans l’Antiquité, le terme personne (phersu en étrusque, prôsopon
                 en grec et persona en latin) désignait le masque utilisé dans les représentations théâtrales ;
                 plus tard, il fut utilisé pour désigner le personnage, ouvrant ainsi la voie au sens médiéval
                 du mot « personne » (la personne humaine), qui, à partir du XVe siècle, a désigné la
                 personne physique ou morale, en tant que sujet de droits.

                                                                                                            60




6 CIJ1032.indb 117                                                                                                26/11/13 09:37

                             ahmadou sadio diallo (op. ind. cançado trindade)                            381

                 individuelle, et je me bornerai donc à rappeler ici que, au début du
                 XXe siècle, Léon Duguit, dans sa construction philosophique du « solida-
                 risme de la liberté » — qui met en exergue les obligations de l’Etat vis-à-
                 vis de la personne humaine (en tant qu’individu ou que membre d’un
                 groupe) —, a qualifié les graves abus perpétrés au nom de la souveraineté
                 de l’Etat d’oppression tyrannique injustifiée 106.
                    89. Tout au long du XXe siècle, en dépit des innombrables abus et atro-
                 cités perpétrés à l’encontre de millions d’individus, un courant de pensée
                 humaniste s’est développé, dans les écrits d’Emmanuel Mounier (1905-
                 1950) et de Gabriel Marcel (1889-1973), pour affirmer le « personnalisme »
                 juridique, qui vise à rendre justice à l’individualité de la personne humaine,
                 à sa vie intérieure, et la nécessité de la transcendance (à partir de sa propre
                 expérience de la vie). Ainsi, dans un monde de violence sur fond d’abus de
                 langage, certains parvinrent malgré tout à conserver leur lucidité. Cette
                 tendance de la pensée humaniste, ainsi que d’autres, presque tombées dans
                 l’oubli à notre époque agitée (et en tout cas assurément chez les juristes),
                 demeurent, à mon sens, d’une aide précieuse pour le développement du
                 régime de réparation des dommages moraux causés à la personne humaine.
                    90. Or, la réparation des dommages moraux 107 ne devrait pas invaria-
                 blement se limiter à une indemnisation fondée sur des considérations
                 d’ordre matériel, car les circonstances de l’affaire en cause appellent par-
                 fois d’autres formes (immatérielles) de réparation (à savoir, des obliga-
                 tions de faire, telles que la satisfaction et la réhabilitation des victimes).
                 Quoi qu’il en soit, j’ose espérer que le jour viendra où le fait qu’il est
                 inéluctable et indispensable que l’Etat ait le devoir de réparer les dom-
                 mages qu’il a fait subir à des individus sera fermement ancré dans les
                 esprits et bien établi : à mon sens, l’Etat ne saurait échapper à ce devoir en
                 arguant de sa souveraineté ou de son immunité 108, motif tout à la fois
                 inacceptable, infondé et contraire à l’éthique.
                    91. On peut tirer de la présente affaire, qui est sans précédent dans
                 l’histoire de la Cour, un autre enseignement : la réparation de la violation
                 des droits de l’homme ne se résume pas à la simple application de tech-
                 niques juridiques, comme le montre amplement l’incidence des considéra-
                 tions d’équité. A cet égard, j’ai également fait observer, dans l’exposé de
                 l’opinion individuelle que j’ai jointe à l’arrêt précédemment rendu par la
                 Cour sur le fond (le 30 novembre 2010) en la présente affaire Diallo, que,
                 au-delà de la dimension interétatique (C.I.J. Recueil 2010 (II), p. 802‑805,
                 par. 213-221), l’individu concerné est le titulaire du droit à réparation et
                 son bénéficiaire ultime (ibid., p. 797‑801, par. 200-212).

                    106 Il s’est ainsi exprimé, par exemple, dans les conférences pleines de lucidité et de

                 profondeur qu’il a données en 1920‑1921 en tant que professeur invité à l’université
                 Columbia ; voir Léon Duguit, Souveraineté et liberté [1920‑1921], Paris, Ed. La Mémoire
                 du droit, 2002 (rééd.), p. 126‑127, 132‑134, 150‑151 et 202.
                    107 Voir supra section VIII, par. 74‑80.
                    108 Voir en ce sens l’affaire relative aux Immunités juridictionnelles de l’Etat (Alle‑

                 magne c. Italie ; Grèce (intervenant)), arrêt, C.I.J. Recueil 2012 (I), opinion dissidente de
                 M. le juge Cançado Trindade, p. 181-290, par. 1‑316.

                                                                                                           61




6 CIJ1032.indb 119                                                                                               26/11/13 09:37

                            ahmadou sadio diallo (op. ind. cançado trindade)                      382

                    92. Ainsi que l’a déclaré la Cour dans cet arrêt sur le fond du
                 30 novembre 2010, la présente affaire porte sur des violations de traités
                 relatifs aux droits de l’homme (voir supra). Or, comme je l’ai exposé dans
                 l’opinion individuelle précitée, l’herméneutique de ces traités a, dans une
                 optique pro persona humana (C.I.J. Recueil 2010 (II), p. 758‑759,
                 par. 89-92), posé des limites aux excès de la volonté de l’Etat (ibid.,
                 p. 755‑759, par. 82-88). De façon plus générale, c’est ici le principe d’hu-
                 manité qui est à l’œuvre (ibid., p. 759‑762, par. 93-105), conformément à
                 la nécessaire loi de la societas gentium, qui régit les relations dans la com-
                 munauté internationale constituée par des êtres humains socialement
                 organisés en Etats et qui coïncide avec l’humanité (ibid., p. 762‑763,
                 par. 106).
                    93. Comme j’ai jugé bon de l’ajouter dans cette même opinion indivi-
                 duelle, la nécessaire loi de la societas gentium a — sous l’influence de la
                 doctrine jusnaturaliste — « [eu] préséance sur la volonté des Etats indivi-
                 duels », ainsi
                      « tenus de respecter la personne humaine dans l’intérêt du bien com-
                      mun 109. Le précieux legs du droit naturel, qui évoque un droit fondé
                      dans la raison humaine juste (recta ratio), ne s’est jamais évanoui, et
                      il convient de le souligner sans cesse… » (Ibid.).
                 De surcroît, voir dans l’Etat le titulaire monopolistique des droits au
                 niveau international est une conception surannée devenue indéfendable.
                    94. La présence réaffirmée de l’individu au cœur même du droit des
                 gens a, comme j’ai tenté de le démontrer dans la présente opinion indivi-
                 duelle, largement contribué aux dernières avancées du droit international
                 en matière de réparation des dommages résultant de violations des droits
                 de l’homme. L’individu ayant été rétabli comme sujet du jus gentium
                 contemporain, la position centrale des victimes en matière de protection
                 internationale des droits de l’homme est de nos jours bien établie et n’est
                 plus remise en cause. Dans ce domaine de protection, les réparations
                 sont dues aux victimes individuelles, et non aux Etats. Cette perspec-
                 tive centrée sur les victimes a eu des répercussions sur les réparations
                 dues, elle a contribué à clarifier les formes que celles-ci devaient prendre
                 et a favorisé le développement progressif du droit international en la
                 matière.
                    95. Le fait que l’individu soit un sujet international a eu cette influence
                 positive supplémentaire sur le jus gentium contemporain, comme en
                 témoigne la contribution de la jurisprudence des juridictions internationales
                 garantes des droits de l’homme (CIADH et CEDH). La position centrale
                 des victimes met notamment en exergue, comme nous venons de le voir,
                 l’importance qu’il y a, entre autres, à réparer les dommages moraux subis
                 par les individus, de manière à atténuer leur souffrance, et à réhabiliter les
                 victimes. Il est capital pour les victimes que justice soit faite, et pareil objec-

                    109 A. A. Cançado Trindade, A Humanização do Direito Internacional, Belo Horizonte/

                 Brésil, Edit. Del Rey, 2006, p. 9‑14, 172, 318‑319, 393 et 408.

                                                                                                    62




6 CIJ1032.indb 121                                                                                        26/11/13 09:37

                           ahmadou sadio diallo (op. ind. cançado trindade)                  383

                 tif relève, à mon sens, du jus cogens. A défaut d’un tel droit d’accès à la
                 justice lato sensu, il n’est tout simplement point de système juridique.
                    96. Les évolutions jurisprudentielles et doctrinales que j’ai pris soin — et
                 que je me suis senti tenu — d’examiner dans la présente opinion individuelle
                 ont été rendues possibles par la reconnaissance du fait que ce sont les victimes,
                 titulaires du droit à réparation — des êtres humains faits de chair et d’os, et
                 non les Etats dont ils sont ressortissants —, qui ont effectivement subi le
                 dommage. Il convient par ailleurs de ne pas perdre de vue que la construction
                 juridique dans ce domaine, qui existe aujourd’hui en droit international (bien
                 que toujours balbutiante), y a été transposée à partir de l’expérience acquise
                 au cours des siècles dans les systèmes juridiques internes ; la contribution
                 récente des juridictions internationales garantes des droits de l’homme (la
                 CIADH et la CEDH) jette un nouvel éclairage en la matière (voir supra) et
                 rend le droit international mieux apte à régir les relations dans des circons-
                 tances telles que celles de la présente affaire Diallo. En l’espèce, la dimension
                 traditionnelle strictement interétatique est de peu d’utilité, voire d’aucune.
                    97. De surcroît, à l’époque actuelle, depuis l’avènement de la responsa-
                 bilité de l’Etat, il est devenu évident que la violation du droit internatio-
                 nal et le respect du devoir de réparer les dommages constituent un tout
                 indissoluble, que l’invocation illégitime et irresponsable de la souverai-
                 neté ou de l’immunité de l’Etat ne saurait en aucun cas dissoudre. L’obli-
                 gation de réparer les dommages est fondamentale, et non « secondaire ».
                 Elle répond à un impératif de justice.
                    98. Les conséquences de la résurgence de l’individu en tant que sujet
                 du droit des gens (le nouveau jus gentium) se sont fait sentir au-delà du
                 domaine de la réparation des dommages résultant des violations des
                 droits de l’homme (supra) ou liés à celles-ci. Cette résurgence a, par
                 exemple, nécessité un réexamen des questions relatives à la procédure
                 juridique internationale. C’est ce que la Cour a elle-même estimé, dans
                 l’avis consultatif qu’elle a très récemment rendu (le 1er février 2012) sur le
                 Jugement no 2867 du Tribunal administratif de l’Organisation internatio‑
                 nale du Travail sur requête contre le Fonds international de développement
                 agricole. Dans l’exposé de l’opinion individuelle que j’ai jointe à cet avis,
                 j’ai soutenu que la personnalité (et la capacité) juridique internationale de
                 l’individu, qui exige le respect du principe fondamental de l’égalité des
                 armes, correspond aujourd’hui à une nécessité de l’ordre juridique inter-
                 national lui-même (C.I.J. Recueil 2012 (I), p. 52-93, par. 1-118).
                    99. Enfin, et surtout, j’en reviens au point de départ de mon raisonne-
                 ment. Compte tenu du fait que, dans la présente affaire, c’est un individu
                 (M. A. S. Diallo), et non un Etat, qui a subi les dommages, il me semble
                 utile d’apporter une précision à ce stade final de la présente opinion indi-
                 viduelle. Dans le dispositif du présent arrêt, la Cour a fixé le montant de
                 l’indemnité due pour les préjudices immatériel et matériel « subi[s] par
                 M. Diallo » (points 1 et 2 du dispositif). Etant donné l’importance particu-
                 lière que j’attache à la réparation des dommages moraux (voir supra), j’ai
                 souscrit à la décision de la majorité de la Cour tendant à ce qu’un montant
                 d’indemnité plus important soit accordé au titre du dommage immatériel.

                                                                                               63




6 CIJ1032.indb 123                                                                                   26/11/13 09:37

                           ahmadou sadio diallo (op. ind. cançado trindade)                 384

                    100. Bien que, officiellement, les montants d’indemnité soient dus par la
                 République démocratique du Congo (en tant qu’Etat défendeur en l’espèce)
                 à la République de Guinée (en tant qu’Etat demandeur en l’espèce), le titu-
                 laire ultime du droit à réparation, et son bénéficiaire, est M. A. S. Diallo, à
                 savoir la personne qui a subi les dommages. Le montant des différentes
                 composantes de l’indemnité a été fixé par la Cour en faveur de celui-ci. Tel
                 est, selon moi, le véritable sens des points 1 et 2 du dispositif du présent
                 arrêt, lus à la lumière du paragraphe 57 des motifs de la Cour.

                    101. Cette interprétation est parfaitement conforme aux postulats fon-
                 damentaux sur lesquels repose le droit international des droits de l’homme
                 (qui est le droit applicable dans la présente affaire), et elle met en évidence
                 la personnalité juridique internationale de l’individu en tant que sujet du
                 droit international contemporain. Il en est manifestement ainsi même si,
                 par l’effet d’un excès de dogmatisme, l’individu demeure privé de la capa-
                 cité juridique internationale, du locus standi in judicio, qui lui aurait sinon
                 permis — comme cela devrait être le cas, au vu de tout ce qui précède —
                 de comparaître directement devant cette Cour.

                                          (Signé) Antônio Augusto Cançado Trindade.




                                                                                             64




6 CIJ1032.indb 125                                                                                 26/11/13 09:37

